


Exhibit 10.70

 

OFFICE LEASE

 

LANDLORD:

 

FIRST STATES INVESTORS 104, LLC,
A DELAWARE LIMITED LIABILITY COMPANY

 

 

 

TENANT:

 

BANK OF AMERICA, N.A., A
NATIONAL BANKING ASSOCIATION

 

DATE:  AUGUST 1, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

LEASE AGREEMENT

1

 

 

 

A. DEFINITIONS

1

 

 

 

B. SPECIFIC TERMS AND CONDITIONS

11

 

 

 

ARTICLE 1 - PREMISES

11

1.1

Lease of Premises

11

1.2

Delivery of Premises

11

1.3

Contraction Option

11

1.4

ROFO.

11

1.5

Re-Measurement

11

 

 

 

ARTICLE 2 - TERM

12

2.1

Commencement Date

12

2.2

Term of Lease

12

2.3

Options to Extend

12

2.4

Early Termination Right

12

 

 

 

ARTICLE 3 - LEASE INDUCEMENT/RENT

12

3.1

Lease Inducement

12

3.2

Base Rent

12

3.3

Base Rent Adjustment

13

3.4

Personal Property Taxes

13

3.5

Definition of Rent

13

3.6

Late Charge

14

 

 

 

ARTICLE 4 - OPERATING EXPENSES

14

4.1

Tenant’s Responsibility for Operating Expenses

14

4.2

High-Rise Operating Expenses

14

4.3

Low-Rise Operating Expenses

15

4.4

Revised Operating Expenses

15

4.5

Gross-Up

16

4.6

Procedure for Payment of Operating Expense Adjustments

16

4.7

Review of Operating Expenses

18

4.8

Tax Protests

18

4.9

Limitation on Ad Valorem Tax Increases

18

4.10

Limitation on Capital Improvements

19

 

 

 

ARTICLE 5 - USE

19

5.1

Permitted Use

19

5.2

Exclusivity

19

5.3

Restriction on Use

19

5.4

Common Areas

20

5.5

Use of Building Shafts & Conduits

20

5.6

Freight/Receiving

20

 

--------------------------------------------------------------------------------


 

ARTICLE 6 - ATM INSTALLATION

20

6.1

Existing ATM

20

6.2

Additional ATMs

20

 

 

 

ARTICLE 7 - ALTERATIONS AND ADDITIONS

21

7.1

Tenant’s Rights to Make Alterations

21

7.2

Installation of Alterations

21

7.3

Tenant Improvements - Treatment at End of Lease

22

 

 

 

ARTICLE 8 - TENANT’S REPAIRS

22

8.1

Obligations to Repair

22

8.2

Right to Repair

22

 

 

 

ARTICLE 9 - NO LIENS BY TENANT

23

 

 

 

ARTICLE 10 - LANDLORD’S REPAIRS

23

10.1

Scope of Landlord’s Repairs

23

10.2

Required Capital Improvements

24

10.3

Landlord’s Right of Entry to Make Repairs

24

10.4

Building Structure and Building Systems

25

10.5

ADA

25

 

 

 

ARTICLE 11 - BUILDING SERVICES

25

11.1

Standard Building Services

25

11.2

Additional Services

25

11.3

Tenant’s Right to Elect Service Provider

26

11.4

Meters and Submeters

26

 

 

 

ARTICLE 12 - ASSIGNMENT AND SUBLETTING

26

12.1

Right to Assign, Sublease and Encumber

26

12.2

Affiliated Companies/Restructuring of Business Organization

26

12.3

Landlord’s Right to Assign

27

12.4

Occupancy By Others

27

 

 

 

ARTICLE 13 - INDEMNIFICATION; INSURANCE

27

13.1

Indemnification

27

13.2

Insurance

28

13.3

Assumption of Risk/Waivers of Subrogation/ Minimization of Duplication of
Insurance Coverage/Limitations on Liability and Damages

30

13.4

Allocation of Insured Risks/Subrogation

32

13.5

Landlord Bankruptcy Proceeding

32

 

 

 

ARTICLE 14 - DAMAGE OR DESTRUCTION

33

14.1

Loss Covered By Insurance

33

14.2

Loss Not Covered By Insurance

33

14.3

Destruction During Final Two Years

33

14.4

Destruction of Tenant’s Personal Property, Tenant Improvements or Property of
Tenant’s Employees

33

14.5

Exclusive Remedy

34

 

 

 

ARTICLE 15 - EMINENT DOMAIN

34

 

--------------------------------------------------------------------------------


 

15.1

Permanent Taking - When Lease Can Be Terminated

34

15.2

Permanent Taking - When Lease Cannot Be Terminated

34

15.3

Temporary Taking

34

15.4

Exclusive Remedy

35

15.5

Release Upon Termination

35

 

 

 

ARTICLE 16 - DEFAULTS

35

16.1

Default by Tenant

35

16.2

Default by Landlord

35

16.3

Self-Help

35

 

 

 

ARTICLE 17 - LANDLORD’S REMEDIES AND RIGHTS

36

 

 

 

17.1

Termination of Lease

36

17.2

Continuation of Lease

36

17.3

Right of Entry

36

17.4

Right to Perform

36

17.5

Remedies Not Exclusive

36

 

 

 

ARTICLE 18 - ATTORNEYS’ FEES

37

 

 

 

ARTICLE 19 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

37

19.1

Obligations of Tenant

37

19.2

Obligations of Landlord

37

19.3

Landlord’s Right to Assign

37

19.4

Attornment by Tenant

37

19.5

Non-Disturbance

37

 

 

 

ARTICLE 20 - RESERVED

38

 

 

 

ARTICLE 21 - HOLDING OVER

38

21.1

Surrender of Possession

38

21.2

Tenant’s Right to Hold Over

38

 

 

 

ARTICLE 22 - INSPECTIONS AND ACCESS

38

22.1

Entry by Landlord

38

22.2

Secured Areas

38

 

 

 

ARTICLE 23 - NAME OF PROJECT

39

 

 

 

ARTICLE 24 - SURRENDER OF LEASE

39

 

 

 

ARTICLE 25 - WAIVER

39

 

 

 

ARTICLE 26 - SALE BY LANDLORD

39

 

 

 

ARTICLE 27 - NO LIGHT AND AIR EASEMENT

39

 

 

 

ARTICLE 28 - FORCE MAJEURE

40

 

 

 

ARTICLE 29 - ESTOPPEL CERTIFICATES

40

 

--------------------------------------------------------------------------------


 

ARTICLE 30 - RIGHT TO PERFORMANCE

40

 

 

 

ARTICLE 31 - PARKING

40

31.1

General Parking

40

31.2

Ivey’s Parking Spaces

40

31.3

Sublease of Ivey’s Parking Spaces

41

31.4

Parking Garage Spaces

41

31.5

Alternate Parking

41

 

 

 

ARTICLE 32 - SECURITY SERVICES

42

32.1

Landlord’s Obligation to Furnish Security Services

42

32.2

Tenant’s Right to Install Security System

42

 

 

 

ARTICLE 33 - NOTICES

42

 

 

 

ARTICLE 34 - SIGNAGE AND BUILDING IDENTITY

43

34.1

Current/Existing Signage

43

34.2

Exterior Signage

43

34.3

Building Directory

43

34.4

Name Change

43

 

 

 

ARTICLE 35 - FIBER OPTICS CONDUIT

43

 

 

 

ARTICLE 36 - ROOF RIGHTS

43

36.1

Right to Install Communications Equipment

43

36.2

Right of Use

44

36.3

Rooftop HVAC

44

36.4

Installation, Maintenance, Operation and Removal of Communications Equipment and
HVAC Unit

44

 

 

 

ARTICLE 37 - SECURITY DEPOSIT

44

 

 

 

ARTICLE 38 - MISCELLANEOUS

44

38.1

Authorization to Sign Lease

44

38.2

Entire Agreement

45

38.3

Severability

45

38.4

Gender and Headings

45

38.5

Exhibits

45

38.6

UPS Generator

45

38.7

Quiet Enjoyment

45

38.8

No Recordation

45

38.9

Cumulative Remedies

46

38.10

Brokers

46

38.11

Hazardous Materials

46

38.12

Concierge

46

38.13

Consent/Duty to Act Reasonably

46

38.14

Tenant’s Right to Purchase the Building

46

38.15

Survivability

47

38.16

Reserved

47

38.17

Covenants and Agreements

47

38.18

Interest on Past Due Obligations

47

 

--------------------------------------------------------------------------------


 

38.19

When Payment Is Due

47

38.20

Reserved

47

38.21

Time is of the Essence

47

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit “A”

-

Premises

Exhibit “B”

-

Options to Extend

Exhibit “C”

-

Option to Contract

Exhibit “D”

-

Right of First Offer to Lease Space

Exhibit “D-1”

-

Existing Lease Rights

Exhibit “E”

-

High-Rise Operating Expenses

Exhibit “F”

-

Low-Rise Operating Expenses

Exhibit “G”

-

Revised Operating Expenses

Exhibit “H”

-

Legal Description of Property

Exhibit “I”

-

Standards for Utilities and Services

Exhibit “I-1”

-

General Cleaning Specifications

Exhibit “J”

-

Tenant Estoppel Certificate

Exhibit “K”

-

Tenant’s Right to Purchase the Building

Exhibit “L”

-

Common Area Usage for Special Events

Exhibit “M”

-

Memorandum of Lease

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

This LEASE AGREEMENT (“Lease”), dated as of the last date set forth on the
signature page(s) hereof, is made and entered into by and between First States
Investors 104, LLC, a Delaware limited liability company (“Landlord”), and Bank
of America, N.A., a national banking association (“Tenant”).

 

RECITALS:

 

Whereas, Cousins Properties Incorporated, successor in interest to WF
Associates, as landlord, and Tenant through its predecessor in interest,
NationsBank of North Carolina, as tenant, entered into that certain Office
Lease, dated September 1, 1994, which was subsequently amended, for the lease of
space on the 11th through 15th floors of the Building commonly known as One
Independence Center (the “High-Rise Lease”); and

 

Whereas, Cousins Properties Incorporated, successor in interest to WF
Associates, as landlord, and Tenant through its predecessor in interest, North
Carolina National Bank, as tenant, entered into that certain Lease Agreement,
dated October 1, 1981, which was subsequently amended, for the lease of space on
the basement level and the 1st through 9th floors of the One Independence Center
(the “Low-Rise Lease”); and

 

Whereas, Landlord has now purchased One Independence Center; and

 

Whereas, Landlord and Tenant have agreed to enter into a new lease for the space
currently occupied by Tenant in One Independence Center; and

 

Whereas, Landlord and Tenant agree that upon the Commencement Date of this
Lease, this Lease shall supersede and replace the Low-Rise and High-Rise Leases
(collectively, the “Prior Leases”) in their entirety, and the Prior Leases shall
automatically terminate and be of no further force or effect, except that any
currently outstanding obligations of either party under the Prior Leases as of
the Commencement Date of this Lease shall carry forward.

 

Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, and for other sufficient consideration received and acknowledged
by each party, Landlord and Tenant agree as follows:

 

A.

 

DEFINITIONS

 

The following definitions are incorporated into this Lease and said provisions
shall have the following meanings throughout this Lease.

 

ADA:

 

American with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., as amended.

 

 

 

Additional Services:

 

As defined in Section 11.2.

 

 

 

Affiliate:

 

Shall mean, with respect to Landlord or Tenant, as the case may be, a Person or
Persons directly or indirectly, through one or more

 

--------------------------------------------------------------------------------


 

 

 

intermediaries, controlling, controlled by or under common control with Landlord
or Tenant.  The term “control” as used in the immediately preceding sentence,
means, with respect to a Person that is a corporation, the right to exercise,
directly or indirectly, more than twenty-five percent (25%) of the voting rights
attributable to the shares of the controlled corporation and, with respect to a
Person that is not a corporation, the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of the
controlled Person.

 

 

 

Alterations:

 

Any and all alterations, additions, and or improvements to the Premises made by
or for Tenant at any time during the Term of this Lease or the Prior Leases.

 

 

 

Annual Base Rent:

 

As set forth in Section 3.2.

 

 

 

Applicable Laws:

 

All applicable laws, ordinances, orders, rules, regulations and other
requirements of federal, state, municipal or other agencies or bodies having
jurisdiction over the use, condition and occupancy of the Building, Premises,
Project or Property, including but not limited to the Federal Comprehensive
Environmental Response, Compensation and Liability Act, the Federal Resource
Conservation Recovery Act, the North Carolina Oil Pollution and Hazardous
Substances Control Act, the North Carolina Inactive Hazardous Sites Act, and any
other legal requirement concerning environmental, health and safety matters, and
access and facilities for handicapped or disabled persons.

 

 

 

ATM Improvements:

 

As defined in Section 6.2(a).

 

 

 

Base Building:

 

The Building as initial constructed by Landlord in accordance with the plans and
specifications therefore.

 

 

 

Base Building Upgrades:

 

The capital improvements to be made by Landlord pursuant to Section 10.2
(a) through (f).

 

 

 

Basement Space:

 

Approximately 2,578 square feet of Rentable Area on the basement level of the
Building, as depicted on Exhibit A.

 

 

 

Base Rent:

 

As defined in Section 3.2.

 

2

--------------------------------------------------------------------------------


 

Base Rent Adjustment:

 

As defined in Section 3.3.

 

 

 

BOMA Standards:

 

BOMA American National Standard Z65.1-1996, as promulgated by the Building
Owners and Managers Association.

 

 

 

Broker:

 

Tenant is represented by Lincoln Harris LLC, a North Carolina limited liability
company, in connection with the transaction contemplated by this Lease.

 

 

 

Budget:

 

As set forth in Section 4.6.

 

 

 

Building:

 

The twenty (20) story office tower commonly known as 101 Independence Center
located on the northwestern corner of North Tryon Street and East Trade Street,
having an address of 101 North Tryon Street, Charlotte, North Carolina,
consisting of approximately 503,350 square feet of office space and
approximately 22,855 square feet of Retail Space.

.

 

 

Building Structure:

 

As set forth in Section 10.3.

 

 

 

Building Systems:

 

As set forth in Section 10.3.

 

 

 

Claims:

 

As defined in Section 13.3(b).

 

 

 

Committee:

 

As defined in Exhibit L.

 

 

 

Common Areas:

 

All driveways and roadways now or hereafter located within the Project, all
plazas and walkways now or hereafter located within the Project, all utility
lines, pipes, wires, cables and other utility facilities now or hereafter
located within and serving the Project or otherwise exclusively serving the
Project (except such utility facilities serving exclusively specific tenants, if
applicable), any retention or detention facilities now or hereafter serving the
Project, any storm and sanitary sewers, culverts, drains, headwalls, manholes
and related equipment now or hereafter located within the Project, all grounds
and landscaping within the Project, all covered walkways, tunnels, or other
means of access to the Building, Parking Garage and Ivey’s Parking Deck,
together with all hallways, lobbies, bathrooms, corridors, elevators, entrances
and exits, stairways and other similar areas within the Building and the Parking

 

3

--------------------------------------------------------------------------------


 

 

 

Garage and Ivey’s Parking Deck which are designated by Landlord, from time to
time, for the use of all of the tenants of the Project.  Common Areas shall not
include elevator lobbies, bathrooms and exterior corridors on floors fully
leased to Tenant, (or, if applicable, fully leased to any other single tenant). 
Landlord reserves the right at any time and from time to time to make or permit
changes and revisions to the Building, the Parking Garage, Ivey’s Parking Deck,
the Common Areas and/or the Property which do not materially, adversely affect
Tenant’s use and occupancy of the Premises; provided that no such changes or
revisions shall limit or otherwise materially, adversely affect Tenant’s use of
or access to the Premises, the Building, the Parking Garage or Ivey’s Parking
Deck.

 

 

 

Communications Equipment:

 

As defined in Article 36.

 

 

 

Contract Rate:

 

The rate publicly announced from time to time, by Bank of America, N.A. or its
successor bank at its headquarters in Charlotte, North Carolina, as its Prime
Rate, plus one percent (1%).

 

 

 

Controllable Expenses:

 

Those items of Revised Operating Expenses for which Landlord has a reasonable
ability to control the amount of any increases, such items being all items of
Revised Operating Expenses except for those related to provisions of utilities,
taxes, governmental assessments and other governmental charges and insurance
premiums.

 

 

 

Commencement Date:

 

As defined in Section 2.1.

 

 

 

Eligibility Period:

 

As defined in Section 13.3(d).

 

 

 

Estoppel Certificate:

 

As defined in Article 29.

 

 

 

Event of Default:

 

As defined in Section 16.1.

 

 

 

Extended Term:

 

As defined in Section 21.2.

 

 

 

Fair Market Value Rental Rate:

 

The competitive market rental rate which Tenant would expect to pay and Landlord
would expect to receive under leases for office space of similar size and
quality, as provided for in, and on terms and conditions comparable to, this
Lease covering premises similar to the Premises (whether or not then available),
adjusted to take into account the

 

4

--------------------------------------------------------------------------------


 

 

 

value of any tenant improvement allowance, rent concession, moving expense
reimbursement or other financial inducement or allocation which Landlords in the
Charlotte, North Carolina market area would or might consider in establishing
the rental rate to offer to non-renewal, nonequity tenants, the cost to Landlord
of vacancy and downtime while the Premises would be marketed and refurbished for
another tenant, costs of reletting including legal fees, brokerage commissions,
and tenant allowances, and taking further into account the “single user” or
specialty nature of the Building, the costs of subdividing space for multiple
tenants, the creditworthiness of Tenant, and the floor size and efficiency of
the floor plate.

 

 

 

Fiber Optics:

 

As defined in Article 35.

 

 

 

Force Majeure:

 

As defined in Article 28.

 

 

 

Hazardous Materials:

 

As defined in Section 38.11.

 

 

 

High-Rise:

 

That portion of the Premises located on the 11th through 15th floors of the
Building.

 

 

 

High-Rise Lease:

 

As defined in the Recitals.

 

 

 

High-Rise Operating Expenses:

 

As defined in Exhibit E.

 

 

 

High-Rise Operating Expense Base:

 

Seven and 11/100 Dollars ($7.11).

 

 

 

High-Rise Operating Expense Period:

 

August 1, 2004 through November 20, 2010.

 

 

 

HVAC:

 

As set forth in Exhibit I.

 

 

 

HVAC Unit:

 

As defined in Section 36.3.

 

 

 

Indemnity Claims:

 

As defined in Section 13.1.

 

 

 

Independent Determination:

 

As defined in Section 4.7.

 

 

 

Ivey’s Parking Deck:

 

The parking deck owned by Landlord and located adjacent to the Building,
commonly known as Ivey’s Parking Deck, including, without limitation, stairways,
elevators and mechanical systems.

 

 

 

Ivey’s Parking Fee:

 

As defined in Section 31.2.

 

5

--------------------------------------------------------------------------------


 

Ivey’s Parking Spaces:

 

Those Parking Spaces located in the Ivey’s Parking Deck as set forth in
Section 31.2.

 

 

 

Parking Garage:

 

The underground parking garage associated with the Building, including, without
limitation, stairways, elevators and mechanical systems.

 

 

 

Landlord:

 

First States Investors 104, LLC, a Delaware limited liability company, its
successors and assigns.

 

 

 

Landlord Upgrades:

 

As defined in Exhibit A of the Third Amendment to the High-Rise Lease.

 

 

 

Landlord’s Associates:

 

As defined in Section 13.3(b).

 

 

 

Landlord’s Address for Notices:

 

First States Investors 104, LLC

 

 

1725 The Fairway

 

 

Jenkintown, PA 19046

 

 

Attn:                             

 

 

 

 

 

Copy to:

 

 

 

 

 

Morgan, Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, Pennsylvania 19103

 

 

Attn:                             

 

 

 

Landlord’s Employees:

 

As defined in Section 13.1

 

 

 

Landlord’s Property:

 

As defined in Section 13.3(b).

 

 

 

Lease Inducement Fee:

 

The fee payable by Landlord to Tenant as set forth in Section 3.1.

 

 

 

Lobby Space:

 

As defined in Exhibit L.

 

 

 

Low-Rise:

 

That portion of the Premises located on the 1st through 9th floors of the
Building.

 

 

 

Low-Rise Lease:

 

As defined in the Recitals.

 

 

 

Low-Rise Operating Expenses:

 

As defined in Exhibit F.

 

 

 

Low-Rise Operating Expense Base:

 

Zero (0).

 

 

 

Low-Rise Operating Expense Period:

 

August 1, 2004 through July 31, 2008.

 

 

 

Measuring Firm:

 

As defined in Section 1.5.

 

 

 

Minimum Purchase Price:

 

As set forth in Exhibit K.

 

6

--------------------------------------------------------------------------------


 

Monthly Base Rent:

 

As defined in Section 3.2.

 

 

 

Net Base Rent:

 

As defined in Section 3.3.

 

 

 

Other Occupants:

 

As defined in Section 13.4.

 

 

 

Parking Spaces:

 

The total amount of parking spaces to be made available by Landlord to Tenant
pursuant to Section 31.1.

 

 

 

Parking Garage Spaces:

 

Those Parking Spaces located in the Parking Garage as set forth in Section 31.4.

 

 

 

Payee:

 

As defined in Section 3.6.

 

 

 

Person:

 

A natural person, a partnership, a corporation, a limited liability company, and
any other form of business or legal association or entity.

 

 

 

Personal Property:

 

Tenant’s trade fixtures, furnishings, equipment or other personal property
located in or used at the Premises.

 

 

 

Personal Property Taxes:

 

As defined in Section 3.4.

 

Premises:

 

 

 

Floor

 

Rentable Area

 

 

 

 

 

 

 

 

 

1

 

989

 

 

 

2

 

35,458

 

 

 

3

 

37,586

 

 

 

4

 

38,274

 

 

 

5

 

38,274

 

 

 

6

 

21,610

 

 

 

7

 

21,610

 

 

 

8

 

21,610

 

 

 

9

 

21,610

 

 

 

11

 

22,530

 

 

 

12

 

14,779

 

 

 

13

 

22,771

 

 

 

14

 

21,469

 

 

 

15

 

22,771

 

 

 

Basement Space

 

2,578

 

 

 

 

 

 

 

 

 

 

 

343,919

 Total

 

 

 

Landlord and Tenant acknowledge that the hoisting shaft space (mail service
shaft) that was a part of the premises under the Prior Leases shall not be a
part of the Premises leased by

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

Tenant under this Lease.  Landlord and Tenant further acknowledge that the
Tenant shall have the right in accordance with Section 1.5 hereof, to verify the
Rentable Area calculations by an architect mutually agreed upon by Landlord and
Tenant.

 

 

 

Prior Leases:

 

Collectively, the Low-Rise Lease and High-Rise Lease.

 

 

 

Program:

 

As defined in Exhibit L.

 

 

 

Project:

 

The Property, including all improvements located or to be located on the
Property, consisting of the Building, the Parking Garage, Ivey’s Parking Deck,
and the pedestrian plazas, located on the Property

 

 

 

Property:

 

That certain property described on Exhibit H attached hereto and incorporated
herein by reference, located on the city block bounded by North Tryon Street,
Trade Street, the Ivey’s Building, and Church Street.

 

 

 

Purchase Notice:

 

As set forth in Exhibit K.

 

 

 

Recapture Space:

 

As defined in Section 12.3.

 

 

 

Recitals:

 

The Recitals set forth on the first page of this Lease, which Landlord and
Tenant acknowledge are accurate and shall be incorporated herein by reference.

 

 

 

Reminder Notice:

 

As set forth in the Option to Extend attached hereto as Exhibit B.

 

 

 

Renewal Notice:

 

As set forth in the Option to Extend attached hereto as Exhibit B.

 

 

 

Renewal Term:

 

As defined in Exhibit B.

 

 

 

Renewal Term Purchase Notice:

 

As set forth in Exhibit K.

 

 

 

Rent:

 

As defined in Section 3.5.

 

 

 

Rent Commencement Date:

 

August 1, 2004.

 

 

 

Rentable Area:

 

The rentable portion of any leasable premises in the Building expressed in
square feet or fractions thereof, whether or not such premises are to be used
for office, retail or service-related uses.

 

8

--------------------------------------------------------------------------------


 

Rentable Area in the Building:

 

Subject to final determination in accordance with Section 1.5 of this Lease,
approximately 343,919 square feet.

 

 

 

Rental Rate:

 

As set forth in Section 3.2.

 

 

 

Required Capital Improvements:

 

As set forth in Section 10.2.

 

 

 

Retail Space:

 

The areas within the Premises actually allocated by Landlord exclusively to
retail operations.

 

 

 

Revised Base Expense Rate:

 

The Revised Operating Expenses for the Building, annualized by Landlord, for the
period commencing August 1, 2008 and continuing throughout the remainder of the
Term.

 

 

 

Revised Operating Expenses:

 

As defined in Exhibit G.

 

 

 

Revised Operating Expense Period:

 

As defined in Section 4.4.

 

 

 

ROFO Space:

 

As set forth in Exhibit D.

 

 

 

Second Measuring Firm:

 

As defined in Section 1.5.

 

 

 

Secured Areas:

 

As defined in Section 22.2.

 

 

 

Security Deposit:

 

None.

 

 

 

Sender:

 

As defined in Section 3.6.

 

 

 

Services:

 

Those services required by this Lease to be provided by Landlord, which are
commonly offered by owners of first class buildings in similar market areas, as
further described in Section 11.1 and Exhibit I.

 

 

 

Standard Building Capacity:

 

As set forth in Exhibit I.

 

 

 

Taxes:

 

As defined in Exhibit G, Paragraph (I)(l).

 

 

 

Tax Protest:

 

As defined in Section 4.8.

 

 

 

Tenant:

 

Bank of America, N.A., a national banking association, its successors or
assigns.

 

 

 

Tenant’s Address for Notices:

 

Bank of America, N.A.

 

 

Corporate Workplace

 

 

525 North Tryon Street, 4th Floor

 

 

NC1-023-04-03

 

 

Charlotte, NC 28255

 

9

--------------------------------------------------------------------------------


 

 

 

Attn:

Headquarters Real Estate

 

 

 

Asset Manager

 

 

 

 

 

Copy to:

 

 

Bank of America Legal Department

 

 

Bank of America Plaza, 29th Floor

 

 

101 South Tryon Street

 

 

NC1-002-29-01

 

 

Charlotte, NC 28255

 

 

Attn:

Connie J. Miller

 

 

 

Assistant General Counsel

 

 

 

 

 

Copy to:

 

 

 

 

 

Lincoln Harris

 

 

Bank of America Corporate Center

 

 

NC1-007-26-01

 

 

100 N. Tryon Street, Suite 2600

 

 

Charlotte, NC 28202

 

 

 

Tenant’s Associates:

 

As defined in Section 13.3(b).

 

 

 

Tenant’s Employees:

 

As defined in Section 8.1.

 

 

 

Tenant Improvements:

 

Those items of design and construction which are allocated to Tenant hereunder
in connection with future expansions and/or in connection with prior build out
of initial Premises.

 

 

 

Tenant’s Property:

 

As defined in Section 13.3(b).

 

 

 

Tenant’s Pro-rata Share:

 

Subject to Sections 1.3, 1.4 and 12.3 of this Lease, the ratio (as determined
from time to time) of the Rentable Area in the Premises (or portion thereof, if
applicable) to the Rentable Area in the Building.

 

 

 

Term:

 

Seventeen (17) Years, beginning on August 1, 2004 and ending on July 31, 2021,
unless terminated or extended pursuant to Section 2.2 and Exhibit B hereof.

 

 

 

Third Party Offer:

 

As defined in Exhibit K.

 

 

 

Use:

 

Any legally permitted use, including but not limited to the exclusivity clause
contained in Section 5.2.

 

 

 

Variable Operating Costs:

 

As defined in Exhibit G, Paragraph (I), Subparagraph (o).

 

10

--------------------------------------------------------------------------------


 

Year, Calendar Year, Lease Year:

 

A Year shall be any period of 365/366 consecutive days.  Calendar Year shall
mean the period from January 1 to December 31.  Lease Year shall refer to each
Year beginning August 1, 2004.

 

 

 

Year-End Statement:

 

As set forth in Section 4.6(b).

 

B.

 

SPECIFIC TERMS AND CONDITIONS

 

Landlord and Tenant specifically agree as follows:

 

ARTICLE 1 - PREMISES

 

1.1           Lease of Premises.  Landlord leases to Tenant, and Tenant leases
from Landlord, the Premises described in Section A hereof and shown on the floor
plans attached as Exhibit A.

 

1.2           Delivery of Premises.           Landlord and Tenant acknowledge
that Tenant has previously occupied the Premises pursuant to the Prior Leases. 
Upon the Commencement Date hereof, Tenant shall continue to occupy the Premises
under this Lease and shall have the right to operate its business in the
Premises in a continuous and uninterrupted manner.

 

1.3           Contraction Option.  The option to contract granted by Landlord to
Tenant under this Lease shall be as set forth in Exhibit C hereto and is
specifically incorporated herein by reference.

 

1.4           ROFO.  The right of first offer granted by Landlord to Tenant
under this Lease shall be as set forth in Exhibit D hereto and is specifically
incorporated herein by reference.

 

1.5           Re-Measurement. Landlord and Tenant have agreed that Landlord will
re-measure the Premises and the Building in accordance with BOMA Standards. 
Landlord shall appoint an architectural firm (“Measuring Firm”) reasonably
satisfactory to both Landlord and Tenant to conduct the re-measurement of the
Building and/or Premises.  Landlord shall provide the Measuring Firm CAD files,
drawings and area spreadsheets for all floors and Common Areas of the Building
that are in Landlord’s possession.  The re-measurement shall include rentable
and useable measurements and an add-on factor as determined by the Measuring
Firm in accordance with BOMA Standards.  The Measuring Firm shall provide
measurements and drawings to both Landlord and Tenant for their review and
mutual approval. Landlord and Tenant shall approve or disapprove the
measurements and drawings within thirty (30) days of receipt and shall provide
written notice of such approval or disapproval to the other party and the
Measuring Firm.   If Landlord and Tenant both approve the measurements and
drawings provided by the Measuring Firm, then such measurements and drawings
shall be deemed final and approved.  If Landlord and/or Tenant dispute the
measurements and/or drawings, Landlord and Tenant shall appoint a second
architectural firm (“Second Measuring Firm”) reasonably satisfactory to both
parties to conduct a second re-measurement of the Building and Premises.  The
Second Measuring Firm shall follow the same procedures set forth above for the
initial Measuring Firm; provided, however, that the Second Measuring Firm’s
drawings and measurements shall be deemed final and Landlord and Tenant shall
have no approval rights with regard thereto.  The cost of the re-measuring of
the Building and Premises shall be borne by Landlord; however, if there is a
second re-measuring, the costs of such second re-measurement

 

11

--------------------------------------------------------------------------------


 

shall be divided equally between Landlord and Tenant.   Notwithstanding the
above, in no event shall the Base Rent be decreased or increased due to the
re-measurement of the Premises, however, Tenant’s Pro-rata Share of High-Rise,
Low-Rise and Revised Operating Expenses shall be adjusted based upon such
re-measurement and shall become effective as of the Rent Commencement Date of
this Lease.  Landlord and Tenant agree to promptly enter into an amendment to
this Lease incorporating any changes to the provisions of this Lease as a result
of such re-measurement.

 

ARTICLE 2 - TERM

 

2.1           Commencement Date.  Upon the date of full execution of this Lease
by Landlord and Tenant, the Commencement Date shall be retroactive to August 1,
2004.  The last party signing this Lease agrees to deliver a fully executed
original to the other party no later than three (3) business days after the date
of full execution.

 

2.2           Term of Lease.  This Lease shall continue for a term of seventeen
(17) Years, commencing August 1, 2004 and ending at 11:59 p.m., EST, on July 31,
2021 (the “Term”), unless extended pursuant to Section 2.3 and Exhibit B hereof,
or unless sooner terminated pursuant to the further provisions of this Lease.

 

2.3           Options to Extend.  The four (4) consecutive options to extend the
Term of this Lease for five (5) Years each, to be granted by Landlord to Tenant
under this Lease shall be set forth in Exhibit B hereto, which Exhibit is
specifically incorporated herein by reference.

 

2.4           Early Termination Right.  By providing no less than 12 months
notice, together with payment equal to three (3) month’s Base Rent for the
portion of the Premises terminated by Tenant at the then current rate, Tenant
will have a one-time right at the end of the twelfth (12th) Lease Year to
terminate all or a portion of the Premises; provided that, in the case of a
partial termination, such partial termination is in full floor increments only,
unless Tenant occupies a partial floor, in which case such termination shall
apply to the entirety of any partial floor occupancy for which Tenant has
elected early termination.

 

ARTICLE 3 – LEASE INDUCEMENT/RENT

 

3.1           Lease Inducement.  As an inducement for Tenant to enter into this
Lease, which, among other things, extends the term of Tenant’s occupancy of the
Premises, Landlord has agreed to pay to Tenant the sum of Five Million Seven
Hundred Twenty Thousand and No/100 Dollars ($5,720,000.00) (the “Lease
Inducement Fee”).  Landlord agrees to pay the Lease Inducement Fee to Tenant, in
immediately available funds, no later than ten (10) days after the full
execution hereof.

 

3.2           Base Rent.   Tenant agrees to pay to Landlord, as rent (“Base
Rent”) for the Premises, Base Rent as set forth below:

 

Base Rent for Floors 1 through 9 (Low Rise floors)

 

Floors

 

Rentable Area

 

Period

 

Rental Rate*

 

Annual Base Rent

 

Monthly Base Rent

 

1-9

 

237,021

 

8/1/2004 -8/31/2004

 

$

20.40

 

$

4,835,228.40

 

$

402,935.70

 

1-9

 

237,021

 

9/1/2004 -8/31/2005

 

$

20.81

 

$

4,932,407.01

 

$

411,033.92

 

1-9

 

237,021

 

9/1/2005 -8/31/2006

 

$

21.23

 

$

5,031,955.83

 

$

419,329.65

 

1-9

 

237,021

 

9/1/2006 -8/31/2007

 

$

21.65

 

$

5,131,504.65

 

$

427,625.39

 

1-9

 

237,021

 

9/1/2007 -7/31/2008

 

$

22.08

 

$

5,233,423.68

 

$

436,118.64

 

1-9

 

237,021

 

8/1/2008 - 7/31/2009

 

$

19.25

 

$

4,562,654.25

 

$

380,221.19

 

1-9

 

237,021

 

8/1/2009 - 7/31/2021

 

See * Below

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Base Rent for Floors 11 through 15 (High Rise floors)

 

Floors

 

Rentable Area

 

Period

 

Rental Rate*

 

Annual Base Rent

 

Monthly Base Rent

 

11-15

 

104,320

 

8/1/2004 - 11/30/2004

 

$

19.10

 

$

1,992,512.00

 

$

166,042.67

 

11-15

 

104,320

 

12/1/2004 - 11/30/2005

 

$

19.34

 

$

2,017,548.80

 

$

168,129.07

 

11-15

 

104,320

 

12/1/2005 - 11/30/2006

 

$

19.58

 

$

2,042,585.60

 

$

170,215.47

 

11-15

 

104,320

 

12/1/2006 - 11/30/2007

 

$

19.83

 

$

2,068,665.60

 

$

172,388.80

 

11-15

 

104,320

 

12/1/2007 - 11/30/2008

 

$

20.08

 

$

2,094,745.60

 

$

174,562.13

 

11-15

 

104,320

 

12/1/2008 - 11/30/2009

 

$

20.34

 

$

2,121,868.80

 

$

176,822.40

 

11-15

 

104,320

 

12/1/2009 - 11/20/2010

 

$

20.60

 

$

2,148,992.00

 

$

179,082.67

 

11-15

 

104,320

 

11/21/2010 - 7/31/2021

 

See * Below

 

 

 

 

 

 

Base Rent for Basement Space

 

Floors

 

Rentable Area

 

Period

 

Rental Rate

 

Annual Base Rent

 

Monthly Base Rent

 

Basement

 

2,578

 

8/1/2004 - 7/31/2004

 

$

13.00

 

$

33,514.00

 

$

2,792.83

 

 

--------------------------------------------------------------------------------

*  Subject to re-measurement pursuant to section 1.5. Upon re-measurement the
Rental Rate may adjust however, the Annual Base Rent Amount is fixed as stated
in the above table.

 

Base Rent shall not be adjusted due to the re-measurement of the Premises in
accordance with Section 1.5 hereof.

 

3.3           Base Rent Adjustment.  Commencing on August 1, 2009, Base Rent for
the Low Rise floors shall equal (i) $19.25 per square foot of Rentable Area in
the Low Rise floors, plus (ii) an amount equal to 1.25% of the Net Base Rent (as
adjusted) in effect for the previous Lease Year (the “Base Rent Adjustment”).  
Thereafter, on August 1 of each succeeding Year, annual Base Rent for the Low
Rise floors shall increase by an amount equal to the Base Rent Adjustment.  
Commencing on November 21, 2010, Base Rent for the High Rise floors shall be at
the then applicable rental rate (i.e., as escalated) as specified above for the
Low Rise floors and shall thereafter escalate on August 1 of each Year by an
amount equal to the Base Rent Adjustment.  The Net Base Rent for the Lease Year
commencing August 1, 2009 shall be the difference between $19.25 per square foot
of Rentable Area in the Premises and the Revised Operating Expense Base per
square foot of Rentable Area in the Premises.  Landlord shall provide Tenant
written notice of each Base Rent Adjustment amount no later than sixty (60) days
prior to the date such Base Rent Adjustment shall go into effect.  There shall
be no Base Rent Adjustment for Basement Space.

 

3.4           Personal Property Taxes.  In addition to Base Rent, Tenant shall
pay to the appropriate taxing authority(ies), prior to delinquency, all Personal
Property taxes, charges, rates, duties and license fees (collectively, “Personal
Property Taxes”) assessed against or levied upon Tenant’s Personal Property. 
Tenant shall request the appropriate taxing authority to have such Personal
Property Taxes upon the Personal Property billed separately from the property of
Landlord.

 

3.5           Definition of Rent.  Rent includes any and all payments of Base
Rent and any and all taxes, fees, charges, costs, expenses, insurance
obligations, late charges, and all other payments, disbursements or
reimbursements (collectively “Rent”) which are attributable to, payable by or
the responsibility of Tenant under this Lease.  Annual Base Rent shall be paid
in twelve equal monthly

 

13

--------------------------------------------------------------------------------


 

installments, in advance, on the first day of each month.  Any Rent payable to
Landlord by Tenant for any fractional month shall be prorated based on the
actual number of days in the applicable month.  All payments owed by Tenant
under this Lease shall be paid to Landlord in lawful money of the United States
of America at the address specified for Landlord in the definitions section of
this Lease as may be changed from time to time pursuant to Article 33.  All
payments shall be paid without deduction, set-off or counterclaim, except as
otherwise expressly provided in this Lease.

 

3.6           Late Charge.  Landlord and Tenant acknowledge that the late
payment by Tenant of Rent, as applicable, or the late payment by Landlord of
amounts owed to Tenant under this Lease will cause the party who was entitled to
receive such payment (“Payee”) to incur damages, including administrative costs,
loss of use of the overdue funds and other costs, the exact amount of which
would be impractical and extremely difficult to fix.  Landlord and Tenant agree
that if the Payee does not receive a payment within ten (10) days following the
delivery by Payee of notice to the other party (“Sender”) that such payment is
overdue, the overdue amount shall bear interest at the Contract Rate, from the
date payment of such amount was due until Payee receives the overdue payment. 
Notwithstanding the foregoing, however, in the event Sender is late and, as a
result thereof, Payee delivers any such notice more than twice in any twelve
(12) consecutive month period, then in each instance, if any, during the twelve
(12) month period immediately following said second notice that such payment is
not received on or before the date same is due, the overdue amount shall bear
interest at the Contract Rate from the applicable due date until Payee receives
the overdue payment, without any such ten (10) day grace period, but provided
that such notice is sent to Sender within ten (10) days of the due date.  If
such notice is not sent within the ten (10) day period, the late charge shall be
computed at the Contract Rate from the date such notice is received by Sender. 
Acceptance of the late charges by Payee shall not cure or waive a default, nor
prevent Payee from exercising, before or after such acceptance, any of the
rights and remedies for a default provided by this Lease or at law.  Payment of
the late charge is not an alternative means of performance of Payee’s obligation
at the times specified in this Lease.  Payee will be liable for the late charge
regardless of whether Payee’s failure to pay when due constitutes a default
under this Lease.

 

ARTICLE 4 - OPERATING EXPENSES

 

4.1           Tenant’s Responsibility for Operating Expenses.  Tenant shall pay
as additional rent, Tenant’s Pro-rata Share of High-Rise, Low-Rise and/or
Revised Operating Expenses, as applicable, as determined pursuant to this
Article 4 and the provisions of Exhibits E, F and G, which are incorporated
herein by reference.  Landlord and Tenant acknowledge and agree that Tenant
shall not pay any High-Rise, Low-Rise or Revised Operating Expenses as set forth
in this Article 4 with regard to the Basement Space.  Landlord agrees that
operating expenses shall be consistently applied for and throughout the Building
(i.e., Landlord’s contracts for identical services provided to each floor of the
Building shall be the same and there shall be no variance in the costs to
provide identical services to different floors throughout the Building).

 

4.2           High-Rise Operating Expenses.  During the period commencing
August 1, 2004 and ending November 20, 2010, (“High-Rise Operating Expense
Period”), if Landlord’s High-Rise Operating Expenses exceed the High-Rise
Operating Expense Base, Tenant agrees to pay as additional monthly rent for
floors 11 through 15 of the Premises, Tenant’s Pro-rata Share of such excess
High-Rise Operating Expenses.  The term “Tenant’s Pro-rata Share of such excess
High-Rise Operating Expenses” means (a) the amount by which Landlord’s High-Rise
Operating Expenses per square foot exceed the High-Rise Operating Expense Base,
multiplied by (b) the number of square feet of Rentable Area comprising floors
11 – 15 of the Premises.  Notwithstanding any contrary provision, if the
Building is not fully occupied during any Calendar Year, High-Rise Operating
Expenses and Tenant’s additional rent based thereon shall be determined as if
the Building had been 95% occupied during such Year.  The intent of the
foregoing sentence is to permit Landlord to pass through to Tenant Tenant’s
proportional share of actual High-Rise Operating Expenses in

 

14

--------------------------------------------------------------------------------

 

excess of the High-Rise Operating Expense Base, but not to allow Landlord to
make a profit on High-Rise Operating Expenses.  During any partial Year during
the Term (such as the Year in which this Lease commences and the Year in which
this Lease terminates), actual High-Rise Operating Expenses shall be adjusted as
set forth above and in addition shall be annualized so that the resulting number
fairly represents what actual High-Rise Operating Expenses would have been, over
a twelve-month period, if the Building had been 95% occupied throughout such
Calendar Year.   Landlord and Tenant acknowledge that the intent of this
Section 4.2 is for Tenant to continue paying operating expenses during the
High-Rise Operating Expense Period in the same manner as Tenant previously paid
operating expenses under the High-Rise Lease for floors 11 through 15.

 

4.3                                 Low-Rise Operating Expenses.  During the
period commencing August 1, 2004 and ending July 31, 2008 (“Low-Rise Operating
Expense Period”), if Landlord’s Low-Rise Operating Expenses exceed the Low-Rise
Operating Expense Base, Tenant agrees to pay as additional monthly rent for
floors 1 through 9 of the Premises, Tenant’s Pro-rata Share of such excess
Low-Rise Operating Expenses.  The term “Tenant’s Pro-rata Share of such excess
Low-Rise Operating Expenses” means (a) the amount by which Landlord’s Low-Rise
Operating Expenses per square foot exceed the Low-Rise Operating Expense Base,
multiplied by (b) the number of square feet of Rentable Area comprising floors 1
– 9 of the Premises.  Notwithstanding any contrary provision, if the Building is
not fully occupied during any Calendar Year, Low-Rise Operating Expenses and
Tenant’s additional rent based thereon shall be determined as if the Building
had been 95% occupied during such Year.  The intent of the foregoing sentence is
to permit Landlord to pass through to Tenant Tenant’s proportional share of
actual Low-Rise Operating Expenses in excess of the Low-Rise Operating Expense
Base, but not to allow Landlord to make a profit on Low-Rise Operating
Expenses.  During any partial Year during the Term (such as the Year in which
this Lease commences and the Year in which this Lease terminates), actual
Low-Rise Operating Expenses shall be adjusted as set forth above and in addition
shall be annualized so that the resulting number fairly represents what actual
Low-Rise Operating Expenses would have been, over a twelve-month period, if the
Building had been 95% occupied throughout such Calendar Year.  Landlord and
Tenant acknowledge that the intent of this Section 4.3 is for Tenant to continue
paying operating expenses during the Low-Rise Operating Expense Period in the
same manner as Tenant previously paid operating expenses under the Low-Rise
Lease for floors 1 through 9.

 

4.4                                 Revised Operating Expenses.  Commencing
August 1, 2009 (with respect to the Low Rise Operating Expenses) and commencing
November 21, 2011 (with respect to the High Rise Operating Expenses) and
continuing thereafter throughout the remainder of the Term (“Revised Operating
Expense Period”), if Landlord’s Revised Operating Expenses exceed the Revised
Base Expense Rate, Tenant agrees to pay as additional monthly rent for the
entire Premises, Tenant’s Pro-rata Share of such excess Revised Operating
Expenses.  The term “Tenant’s share of such excess Revised Operating Expenses”
means (a) the amount by which Landlord’s Revised Operating Expenses per square
foot exceed the Revised Base Expense Rate, multiplied by (b) the number of
square feet of Rentable Area in the Premises.  Notwithstanding any contrary
provision, if the Building is not fully occupied during any Calendar Year,
Revised Operating Expenses and Tenant’s additional rent based thereon shall be
determined as if the Building had been 95% occupied during such Year.  The
intent of the foregoing sentence is to permit Landlord to pass through to Tenant
Tenant’s proportional share of actual Revised Operating Expenses in excess of
the Revised Base Expense Rate, but not to allow Landlord to make a profit on
Revised Operating Expenses.  During any partial Year during the Term (such as
the Year in which this Lease commences and the Year in which this Lease
terminates), actual Revised Operating Expenses shall be adjusted as set forth
above and in addition shall be annualized so that the resulting number fairly
represents what actual Revised Operating Expenses would have been, over a
twelve-month period, if the Building had been 95% occupied throughout such
Calendar Year.  Landlord and Tenant acknowledge that it is the parties’ intent
that during the Revised Operating Expense Period, Tenant will pay additional
rent with regard to the applicable portions of the Premises based upon the
Revised Operating Expenses rather than being based upon the operating expense

 

15

--------------------------------------------------------------------------------


 

language set forth in the High-Rise and Low-Rise Leases as more particularly
described in Sections 4.2 and 4.3 above.

 

4.5                                 Gross-Up.  For the purposes of the
“gross-up” provisions contained in Sections 4.2, 4.3 and 4.4 hereof, Landlord
shall only increase High-Rise, Low-Rise and Revised Operating Expenses which by
their nature vary based on the occupancy of the Building.  Landlord will not
increase those High-Rise, Low-Rise and Revised Operating Expenses which by their
nature are fixed independently of the level of occupancy of the Building.

 

4.6                                 Procedure for Payment of Operating Expense
Adjustments.  Tenant shall pay Tenant’s Pro-rata Share of High-Rise Operating
Expenses, Low-Rise Operating Expenses and Revised Operating Expenses as follows:

 

(a)                                  By July 1st of each Calendar Year, Landlord
shall provide to Tenant a written notice of Landlord’s reasonable estimate of
the amount Tenant shall owe on a monthly basis for High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses, as applicable, for
the next succeeding full or partial Calendar Year of the Term for Tenant’s
review and comment.  Landlord’s notice shall include an itemized statement
(“Budget”), showing in reasonable detail the following:  (i) the estimated
amount of High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, as applicable, (ii) Tenant’s Pro-rata Share of estimated
High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised Operating
Expenses, as applicable, (iii) the estimated amount for each major category of
expense that is expected to be included in High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses, as applicable,
including, without limitation, any items that constitute capital expenditures in
accordance with this Lease and the amount thereof to be amortized during such
Calendar Year, (iv) the estimated rates to be charged by Landlord for above
standard services for the Project; (v) the actual amounts for all such items for
the prior Calendar Year.  It is understood and agreed by Landlord and Tenant
that the High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, as applicable, shall be estimated on a reasonable good faith
basis taking into consideration, among other things, the actual High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, for the then current Calendar Year, a good faith estimate of the
rate of cost increases during the then current Calendar Year, the actual known
prospective increases to each item in the Budget and a good faith estimate for
contingencies for the next succeeding Calendar Year.  Tenant may disapprove any
portion of a proposed Budget only if such portion of the Budget fails to reflect
the reasonable and necessary High-Rise Operating Expenses, Low-Rise Operating
Expenses and Revised Operating Expenses, as applicable, to operate, repair and
maintain the Project in conformity with the requirements of this Lease and in
accordance with the accepted principles of sound management practices as applied
to the operation, repair and maintenance of comparable buildings in Uptown
Charlotte, North Carolina.  If Tenant disapproves a portion of a proposed
Budget, Tenant shall so notify Landlord in writing within thirty (30) days of
Tenant’s receipt of a proposed Budget, which notification shall state, in
reasonable detail, the item or items of the proposed Budget disapproved by
Tenant and the basis for such disapproval.  Landlord and Tenant shall negotiate
in good faith to resolve any differences concerning any proposed Budget. 
Landlord shall deliver to Tenant the proposed final Budget for the next
succeeding Calendar Year on or before November 1 of each Calendar Year.  Tenant
shall pay such estimated amounts during the applicable Calendar Year, in equal
monthly installments, on or before the first day of each calendar month,
together with Tenant’s installment payment of Base Rent.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Within one hundred twenty (120) days after
the end of each Calendar Year, or as soon thereafter as practicable, Landlord
shall provide a statement itemized on a line item by line item basis (the
“Year-End Statement”) to Tenant showing:  (i) the amount of actual High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, for such Calendar Year; and (ii) any amount paid by Tenant toward
High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised Operating
Expenses, as applicable, during such Calendar Year on an estimated basis .

 

(c)                                  If the Year-End Statement shows that
Tenant’s estimated payments were less than Tenant’s actual obligations for
High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised Operating
Expenses, as applicable, for such Year, Tenant shall pay the difference.  Tenant
shall make such payment within forty-five (45) days after Landlord sends the
Year-End Statement.

 

(d)                                 If the Year-End Statement shows that
Tenant’s estimated payments exceeded Tenant’s actual obligations for High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, Tenant shall receive a refund or credit (at Tenant’s election,
unless this Lease has terminated, in which case a refund shall be paid to Tenant
within thirty (30) days of demand by Tenant) of such difference against payments
of High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, as applicable, next due.  If the Term shall have expired and
no further High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, as applicable, shall be due, Tenant shall receive a refund
of such difference within thirty (30) days after Landlord sends the Year-End
Statement.  Provided, however, Landlord shall be entitled to offset any amounts
due Tenant under this subparagraph against any amounts as to which Tenant is in
default to Landlord at the time such credit or refund is determined.

 

(e)                                  No delay by Landlord in providing the
Year-End Statement shall be deemed a default by Landlord but Landlord shall be
prohibited from billing Tenant for any High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable, more than one
(1) Year from the date Landlord incurred such High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses, as applicable, and
any such failure to timely bill Tenant shall be deemed a waiver of Landlord’s
right to require payment of Tenant’s obligations for any such High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable.  Any High-Rise Operating Expenses, Low-Rise Operating Expenses
and Revised Operating Expenses, as applicable, which remain unbilled or which
have been billed but, due to legitimate disputes, remain unpaid at the time of
conveyance of the Project or any portion thereof which is the subject of such
conveyance shall not transfer to any grantee of the Project or portion thereof;
however, this sentence shall not prohibit billing within the one (1) Year period
by the Landlord which incurred such expenses prior to the sale or conveyance, or
in the event of foreclosure or deed in lieu of foreclosure, by a lender to whom
this Lease is subordinate and to whom the Landlord which incurred the expenses
has assigned its rights to collect same.

 

(f)                                    If Tenant’s obligation to pay High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses
commences other than on January 1, or ends other than on December 31, Tenant’s
obligation to pay estimated and actual amounts toward High-Rise Operating
Expenses, Low-Rise Operating Expenses and Revised Operating Expenses, as
applicable, for such first or final Calendar Years shall be prorated to reflect
the portion of such Years included within the period for which Tenant is
obligated to pay High-Rise Operating Expenses, Low-Rise Operating Expenses and
Revised Operating Expenses, as applicable.  Such

 

17

--------------------------------------------------------------------------------


 

proration shall be made by multiplying the total estimated or actual (as the
case may be) High-Rise Operating Expenses, Low-Rise Operating Expenses and
Revised Operating Expenses, as applicable, for such Calendar Years by a
fraction, the numerator of which shall be the number of days within the period
for which Tenant is obligated to pay High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable, during such
Calendar Year, and the denominator of which shall be the total number of days in
such Calendar Year.

 

4.7                                 Review of Operating Expenses.  The books,
records and all information pertaining to High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses shall once each Year be
reviewed to prepare a Year-End Statement pursuant to Section 4.6 and (if
applicable) determine the proper amount of Tenant’s and all other tenants’
pro-rata shares, and which expenses shall be included in High-Rise Operating
Expenses, Low-Rise Operating Expenses and Revised Operating Expenses.  At
Tenant’s option, Tenant may, upon reasonable prior notice during regular
business hours, elect to perform an audit of Landlord’s books and records
pertaining to the Project (“Independent Determination”); provided, however, that
Tenant may only perform one audit per Calendar Year and cannot audit any
Calendar Year previously audited by Tenant.   Such firm shall be instructed to
review all appropriate leases, books and records, allocate costs and expenses to
High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised Operating
Expenses, as applicable, to the extent required by this Lease, and issue the
appropriate estimated and actual Year-End Statement(s).  The results of each
Year-End Statement (pursuant to Section 4.6) shall be delivered simultaneously
to Landlord and Tenant.  If Tenant’s audit shall disclose an overpayment or an
underpayment of the High-Rise Operating Expenses, Low-Rise Operating Expenses
and Revised Operating Expenses, as applicable, for such Calendar Year covered by
the Year-End Statement(s), then, unless Landlord disputes the correctness of
such audit, Tenant shall pay the amount of such underpayment or shall be
credited for the amount of such overpayment, as the case may be.  Any such audit
shall be at Tenant’s expense, provided, however, that if such audit shall
disclose an overpayment by Tenant for any Calendar Year covered by the Year-End
Statement(s) in excess of four percent (4%), the costs of such audit shall be
paid by Landlord.  Landlord may dispute the results of Tenant’s audit by
referring the dispute to binding arbitration in accordance with the rules of a
nationally recognized arbitration association (i.e., JAMS) within forty-five
(45) days after receipt of Tenant’s audit.  If one party is solely successful in
arbitration, the non-successful party shall bear the costs of arbitration;
otherwise, such costs are to be divided equally between the parties.  Each party
shall bear its own attorney’s fees and expenses.  Landlord shall be required to
maintain records of all High-Rise Operating Expenses, Low-Rise Operating
Expenses and Revised Operating Expenses for a period of no less than three
(3) Years.

 

4.8                                 Tax Protests.  Landlord shall pay all taxes,
assessments and other governmental charges when due and payable and prior to the
time any penalty or interest may be charged in respect of the nonpayment
thereof, and shall obtain receipted tax bills for such payments.  Landlord, may,
however, petition for reduction of the assessed valuation of the Building and/or
the Project, claim a refund of taxes or otherwise challenge the validity, amount
or applicability of any tax, assessment or other similar governmental charge
(“Tax Protest”).  In addition to Landlord’s right to pursue any such Tax
Protest, Tenant shall have the right to provide Landlord written notice
requesting that Landlord initiate a Tax Protest, whereafter Landlord shall be
obligated to initiate and pursue such Tax Protest.  Any refund of any tax,
assessment or governmental charge received by Landlord pursuant to any Tax
Protest (after any reimbursement of Tenant’s costs if provided hereinabove)
shall, to the extent of Tenant’s Pro-rata Share thereof, be credited against the
next installments of Rent or Tenant’s High-Rise Operating Expenses, Low-Rise
Operating Expenses or Revised Operating Expenses due hereunder.

 

4.9                                 Limitation on Ad Valorem Tax Increases. 
Except that this provision shall not be applicable to any increased real estate
taxes due to Landlord’s initial purchase of the Building, Tenant shall not be
obligated to pay any increase in real estate taxes for the first five (5) Years
immediately

 

18

--------------------------------------------------------------------------------


 

following the sale of the Building by Landlord or any subsequent owner of the
Building during the Term as may be extended.

 

4.10                           Limitation on Capital Improvements. 
Notwithstanding any provisions to the contrary contained herein, and in addition
to the limitations set forth in Section 10.2 of this Lease, Landlord shall not
incur capital expenditures which individually or in the aggregate exceed One
Hundred Thousand Dollars ($100,000.00) in any 365 day period without providing
Tenant with not less than forty-five (45) days prior written notice, which
notice shall include (a) a statement of estimated costs, and (b) written
justification for the necessity of such expenditures.  Tenant may object to such
expenditures within such forty-five (45) day period and (i) request that
Landlord investigate and provide alternatives such as repair or refurbishment of
existing improvements or lower cost suppliers or equipment; or (ii) challenge
the necessity of such expenditures.  Upon receiving notice of Tenant’s
objection, Landlord may either address Tenant’s objections and submit another
written notice to Tenant as required by this paragraph, make the expenditures,
or defer the expenditures, but in the event Landlord makes the expenditures over
Tenant’s objection, no portion of the expenditures which causes the $100,000.00
limit to be exceeded shall be passed through to Tenant as High-Rise Operating
Expenses, Low-Rise Operating Expenses or Revised Operating Expenses (as
applicable) hereunder.  Additionally, the Required Capital Improvements
described in Section 10.2 hereof shall not be passed through to Tenant except as
expressly permitted by such Section.

 

ARTICLE 5 - USE

 

5.1                                 Permitted Use.  Tenant or its assignees or
sublessees may use the Premises for any legally permitted uses, including, but
not limited to, accounting, consulting, administrative, communications,
clerical, drafting, engineering, legal, professional, purchasing, data
processing, printing, print shop operations, food service, employee vending and
sales office purposes and for all activities normally incidental thereto. 
Landlord agrees that all of the uses currently in place by Tenant are acceptable
under this Lease.  Landlord acknowledges that Tenant is currently operating 24
hours a day, 7 days a week in a portion of the Premises.  Tenant shall continue
to have the right to operate 24 hours a day, 7 days a week and will pay for the
required additional services such as electricity, HVAC, janitorial supplies,
etc. at their actual cost, without mark-up by the Landlord.

 

5.2                                 Exclusivity.  During the Term of this Lease
(as it may be extended) Landlord shall not (i) use, lease or permit (including
signage) any area within the Building or the Project to be used by anyone other
than Tenant for “banking purposes,” which shall include general office uses and
facilities for receiving deposits or making loans to the general public, whether
done by a state bank, national bank, savings and loan association, credit union
or other entity, whether by walk-up or drive-in teller facility, lending office,
or automated teller machine or otherwise; or (ii) use, lease, or permit any area
in the Building or the Project to be used for other than a first class use,
consistent with the image required by Tenant for marketing Tenant’s banking
operations, without Tenant’s prior written approval.

 

5.3                                 Restriction on Use.  Except for any
requirements of Landlord applicable to the Base Building, and except as
specifically provided pursuant to Article 10 hereof, with respect to Landlord’s
obligations, Tenant shall comply with all Applicable Laws affecting the
Premises, and with the requirements of any Board of Fire Underwriters or other
similar body now or hereafter instituted, and shall also comply with any order
of the fire marshall or similar governmental body or certificate of occupancy
issued pursuant to any Applicable Laws, which affect the use or occupancy of the
Premises, including, but not limited to, any requirements of structural changes
related to or affected by Tenant’s acts, occupancy or use of the Premises and
which first become requirements after the Commencement Date.  All costs of any
such compliance which is necessitated by Tenant’s particular use and occupancy
of the Premises shall be paid by Tenant; all other costs of any such compliance
shall be paid by Landlord

 

19

--------------------------------------------------------------------------------


 

and, to the extent expressly provided for in this Lease, included in High-Rise
Operating Expenses, Low-Rise Operating Expenses or Revised Operating Expenses
(as applicable), and Tenant shall, except to the extent expressly provided
otherwise in this Lease, bear and pay Tenant’s Pro-rata Share thereof.

 

5.4                                 Common Areas.  Tenant, its employees and
invitees shall have the non-exclusive right to use the Common Areas as
constituted for general use of occupants of the Building from time to time, such
use to be in common with Landlord, other tenants of the Project and other
persons.  Additionally, Landlord agrees that Tenant shall have the right to use
the Common Areas for special events in accordance with Exhibit L attached hereto
and incorporated herein by reference.

 

5.5                                 Use of Building Shafts and Conduits.  Tenant
shall have the right, at no additional charge, in common with other tenants of
the Building, to use Tenant’s Pro-rata Share of Building shafts or conduits
between Tenant’s Premises and other parts of the Building (including the roof)
for the installation and maintenance of new or existing conduits, cables, ducts,
pipes and other devices for communications, data processing devices,
supplementary heating, ventilating and air conditioning and other facilities
consistent with Tenant’s use of the Premises and other portions of the Building.

 

5.6                                 Freight/Receiving.   Landlord and Tenant
acknowledge that Tenant currently has one (1) loading dock dedicated for
Tenant’s exclusive use.  Tenant shall continue to have the exclusive use of said
dedicated loading dock during the Term of this Lease at no additional cost to
Tenant; provided, however, that Tenant shall pay Tenant’s Pro-rata share of
expenses associated with the loading dock and receiving area as part of
High-Rise, Low-Rise and Revised Operating Expenses.  Landlord shall provide a
dock master to supervise and control the loading dock and receiving area and
shall enforce the exclusive use of Tenant’s dedicated loading dock by
restricting anyone other than Tenant from the use thereof.

 

ARTICLE 6 – ATM INSTALLATION

 

6.1                                 Existing ATM.  Landlord and Tenant
acknowledge that Tenant currently operates an ATM in the lobby of the
Building.   Tenant shall continue to have the right during the Term of this
Lease to operate the existing ATM in its current location at no additional
charge to Tenant.

 

6.2                                 Additional ATMs.  Landlord hereby agrees to
permit Tenant, at Tenant’s sole cost and expense, the exclusive right to install
free-standing automated teller machines in locations approved by Landlord, at
Tenant’s sole cost and expense and subject to the following terms and
conditions:

 

(a)                                  Thirty days prior to commencing any work
with respect to the installation of an ATM, Tenant shall submit to Landlord
plans and specifications in such detail as Landlord may reasonably request
describing the work that Tenant proposes to do with respect to such installation
(hereinafter collectively referred to as the “ATM Improvements”).  Tenant shall
not commence any work until Landlord has approved in writing the plans and
specifications for the ATM (including, without limitation, approval of the
general aesthetics and lighting).  Thereafter, Tenant, at its sole cost and
expense, shall cause the ATM (including all architecture, design, engineering
and construction associated therewith) to be completed, in a good and
workmanlike manner and in accordance with the plans and specifications approved
by Landlord.

 

(b)                                 Tenant shall maintain all ATMs, including
all equipment and signage associated therewith, in good condition and repair. 
Upon the expiration of this Lease, Tenant shall, at Tenant’s sole cost and
expense, remove any ATM Improvements and repair any damage to the Building or
Common Areas caused by the installation or removal of any such items, and such

 

20

--------------------------------------------------------------------------------


 

repairs shall include returning any Building walls, flooring, ceilings, etc.
disturbed by the ATM installation to its prior condition, normal wear and tear
excepted.

 

(c)                                  Tenant shall be responsible, at Tenant’s
sole cost and expense, for ensuring that the installation, operation and removal
of the ATMs are performed in accordance with all Applicable Laws.

 

(d)                                 Tenant shall not be required to pay Rent
with regard to any additional ATMs installed in the Building pursuant to this
Article 6.

 

(e)                                  Tenant shall be responsible for the payment
of all utilities servicing Tenant’s ATMs installed or currently existing in the
Building; provided that Landlord installs (at Landlord’s cost) a metering system
or similar device to measure the amount of Building utilities consumed or used
by Tenant’s ATMs.

 

ARTICLE 7 - ALTERATIONS AND ADDITIONS

 

7.1                                 Tenant’s Rights to Make Alterations. 
Tenant, at its sole cost and expense, shall have the right to make Alterations
(as hereinbelow defined) on or about the Premises.  In no event will Tenant have
any obligation to remove any such Alterations.  In the event any Alterations by
Tenant result in the requirement that Landlord must make any repairs,
modifications and/or improvements in the Common Areas of the Project or in any
other space in the Building, and provided that Landlord has first furnished to
Tenant written notice of the cost of such repairs and afforded Tenant a
reasonable opportunity to perform such repairs itself, then Tenant shall be
responsible for the entire cost thereof incurred by Landlord, which costs shall
be payable by Tenant to Landlord promptly upon demand.  Notwithstanding anything
to the contrary set forth herein, Tenant shall not be required to obtain
Landlord’s prior consent with respect to any Alterations performed within the
Premises by Tenant.  All Alterations shall be made in conformity with the
requirements of Section 7.2 below.  Once the Alterations have been completed,
such Alterations shall thereafter also be included in the designation of “Tenant
Improvements,” under the applicable provisions of this Lease.

 

7.2                                 Installation of Alterations.  Any
Alterations installed by Tenant during the Term, shall be done in strict
compliance with all of the following:

 

(a)                                  Prior to beginning Tenant’s work, if
Alterations could reasonably be expected to adversely impact Building Systems or
structure, Tenant shall furnish to Landlord (i) certificates of insurance from a
company or companies reasonably acceptable to Landlord, covering Tenant’s
contractor, for combined single limit bodily injury and property damage
insurance covering comprehensive general liability and automobile liability, in
an amount not less than Two Million Dollars ($2,000,000) per occurrence and
endorsed to show Landlord and any agents of Landlord reasonably designated by
Landlord in writing as additional insureds, and for workers’ compensation as
required by North Carolina law (provided, however, nothing in this
Section 7.2(a) shall release Tenant of its other insurance obligations
hereunder); and (ii) detailed plans and specifications for such work to the
extent reasonably required; and

 

(b)                                 All such work shall be done in a first-class
workmanlike manner and in conformity with a valid building permit and/or all
other permits or licenses when and where required, copies of which shall be
furnished to Landlord before the work is commenced, and any work not acceptable
to any governmental authority or agency having or exercising jurisdiction over
such work, or not done in a first-class workmanlike manner, shall be promptly
replaced and corrected at Tenant’s expense.  Landlord’s approval or consent to
any such work shall not impose

 

21

--------------------------------------------------------------------------------


 

any liability upon Landlord.  No work shall proceed until and unless Landlord
has received at least ten (10) days’ notice that such work is to commence
including a commercially reasonable description of the work to be performed
including drawings and specifications when necessary.

 

7.3                                 Tenant Improvements - Treatment at End of
Lease.  All Alterations and any Tenant Improvements made by or for Tenant, which
are permanent in character and permanently attached to the Building Structure,
whether by Landlord or Tenant, shall be Landlord’s property, and shall be
surrendered to Landlord in good condition, reasonable wear and tear and damage
by casualty excepted, upon expiration of the Term or termination of this Lease
without compensation to Tenant; provided however, that all of Tenant’s Personal
Property, including moveable furniture, trade fixtures, and equipment not
attached to the Building or the Premises or which, although attached, can be
removed without compromising Building Structure or Building Systems, may be
removed by Tenant prior to the expiration of the Term.  Notwithstanding the
above and foregoing, Tenant expressly reserves the right, but not the
obligation, to remove all reusable communications lines, communications
equipment including but not limited to cabling, roof antennas and dishes,
monitoring or security equipment, conveyor systems and shelving installed by
Tenant or by Landlord on behalf of Tenant and all public art installed by Tenant
or at Tenant’s cost.  If Tenant elects to establish a retail banking center
within the Premises, all night depositories, teller counters, automatic teller
machines, undercounter steel, vault and/or vault doors may, at Tenant’s
election, be removed by Tenant at the expiration or termination of the Lease
Term.  Provided, however, that Tenant shall repair all damage caused by such
removal prior to the expiration of the Term, and provided further, that any of
Tenant’s Personal Property not so removed shall, at the option of Landlord, if
not removed by Tenant within thirty (30) business days of receipt of notice from
Landlord requesting such removal, automatically become the property of Landlord
upon the expiration or termination of this Lease.  Thereafter, Landlord may
retain or dispose of in any manner (at Tenant’s expense) the Personal Property
not so removed.  All costs and expenses incurred by Landlord in disposing of any
such Personal Property shall be promptly reimbursed to Landlord by Tenant.  This
obligation of Tenant shall survive the expiration or termination of this Lease.

 

ARTICLE 8 - TENANT’S REPAIRS

 

8.1                                 Obligation to Repair.  Tenant shall, at
Tenant’s sole cost and expense, keep the Premises (other than the Building
Structure and the Building Systems) in good repair and condition at all times
during the Term.  All damage, injury or breakage to any part or portion of the
Premises caused by the willful or negligent act or omission of Tenant or
Tenant’s employees, agents, contractors, subcontractors, licensees, directors,
officers, partners, trustees, visitors or invitees (collectively, “Tenant’s
Employees”) shall be repaired by Tenant, at Tenant’s sole cost and expense, to
the reasonable satisfaction of Landlord; provided, however, that Tenant shall be
entitled to receive reimbursement for such expense to the extent that the cost
of any such repair is covered by insurance obtained or required to be obtained
by Landlord as part of High-Rise Operating Expenses, Low-Rise Operating Expenses
or Revised Operating Expenses, as applicable.  Landlord may make any repairs
which are not made by Tenant within a reasonable amount of time following
receipt by Tenant of written notice from Landlord requesting that Tenant fulfill
its repair obligation (except in the case of emergency when such repairs can be
made immediately), and charge Tenant for the actual cost of such repairs.

 

8.2                               Right to Repair.  Notwithstanding any
provision set forth in this Lease to the contrary, if Tenant provides written
notice (or oral notice in the event of an emergency such as damage or
destruction to or of any portion of the Building Structure and/or the Building
Systems) to Landlord of an event or circumstance which requires the action of
Landlord with respect to repair and/or maintenance, and Landlord fails to
undertake and prosecute to completion such repair or maintenance within a
reasonable period of time, given the circumstances, after the receipt of such
notice, but in any event not later than twenty-one (21) days after receipt of
such notice, then Tenant may proceed to take the required action

 

22

--------------------------------------------------------------------------------


 

upon delivery of an additional ten (10) days’ notice to Landlord specifying that
Tenant is taking such required action (provided, however, that such additional
notice shall not be required in the event of an emergency), and if such action
was required under the terms of this Lease to be taken by Landlord and was not
taken by Landlord within such ten (10) day period, then Tenant shall be entitled
to prompt reimbursement by Landlord of Tenant’s reasonable costs and expenses in
taking such action plus interest thereon at the Contract Rate.  Furthermore, if
Landlord does not deliver a detailed written objection to Tenant within thirty
(30) days after receipt of an invoice by Tenant of its costs of taking action
which Tenant claims should have been taken by Landlord, and if such invoice from
Tenant sets forth a reasonably detailed itemization of its costs and expenses in
connection with taking such action on behalf of Landlord, then Tenant shall be
entitled to deduct from Rent payable by Tenant under this Lease, the amount set
forth in such invoice.  If, however, Landlord delivers to Tenant, within thirty
(30) days after receipt of Tenant’s invoice, a written objection to the payment
of such invoice, setting forth with reasonable particularity Landlord’s reasons
for its claim that such action did not have to be taken by Landlord pursuant to
the terms of this Lease or that the charges are excessive (in which case
Landlord shall pay the amount it contends would not have been excessive), then
Tenant shall not then be entitled to such deduction from Rent, but as Tenant’s
sole remedy, Tenant may proceed to claim a default by Landlord.  If Tenant
prevails in the litigation, Tenant shall be entitled to reimbursement of its
attorney’s fees and court costs, together with interest at the Contract Rate
(from the time of each expenditure by Tenant until the date Tenant receives such
amount by payment or offset and attorneys’ fees and related costs), if not paid
by Landlord promptly following such award, may be deducted by Tenant from the
rents next due and owing under this Lease.

 

ARTICLE 9 - NO LIENS BY TENANT

 

Tenant shall at all times keep the Premises and the Building free from any liens
arising out of any work performed or allegedly performed, materials furnished or
allegedly furnished or obligations incurred by or for Tenant except any work
performed by Landlord pursuant to this Lease.  Tenant agrees to indemnify and
hold Landlord harmless from and against any and all claims for mechanics’,
materialmen’s or other liens in connection with any Alterations, repairs, or any
work performed, materials furnished or obligations incurred by or for Tenant.

 

ARTICLE 10 - LANDLORD’S REPAIRS

 

10.1                           Scope of Landlord’s Repairs.  Landlord shall,
subject to Tenant’s repair obligations set forth in this Lease, maintain and
operate the Building and Project in a first class manner, keep the Building
Structure and the Building Systems in first class condition and repair, maintain
a safe and healthful environment in the Building and Project, and operate,
maintain, and provide services and security to the Building at a first class
level of service which is consistent with or superior to services provided in
other first class buildings in Charlotte, North Carolina, and maintained to a
standard which is not less than that provided in buildings commonly defined in
the industry as “Class A” and the cost of which (except for certain capital
improvements and repairs, as more specifically set forth in Sections 4.10 and
10.2) shall be included in High-Rise Operating Expenses, Low-Rise Operating
Expenses or Revised Operating Expenses, as applicable.  Landlord shall maintain
and repair the Building Structure and the Building Systems, the Parking Garage
and Ivey’s Parking Deck and the public and Common Areas of the Project as the
same may exist from time to time (including therein any latent defects in the
Building). In no event shall any payments owed by Tenant under this Lease be
abated, nor shall Landlord have any liability for interruption or interference
in Tenant’s business, on account of Landlord’s failure to make repairs under
this Article 10 except as otherwise expressly set forth in Articles 14 and 15. 
The cost of any above standard work orders completed by Landlord at request of
Tenant shall be billed to Tenant at Landlord’s actual cost, without mark-up.

 

23

--------------------------------------------------------------------------------


 

10.2                           Required Capital Improvements.  As a further
inducement to Tenant to enter into this Lease, Landlord has agreed to cause the
following Base Building improvements to be installed at Landlord’s sole cost,
which cost shall not be included in High-Rise Operating Expenses, Low-Rise
Operating Expenses or Revised Operating Expenses except to the extent
specifically set forth below.

 

(a)                                  Prior to the end of the first Lease Year,
Landlord shall replace the following equipment that has reached the end of its
useful life:  one (1) British Thermal Unit (BTU) meter monitoring the penthouse
chilled water system and one (1) EMON-DEMON electrical meter monitoring the
electrical usage on the second floor, with current technology to provide
accurate monitoring of equipment.

 

(b)                                 Prior to the end of the third Lease Year,
Landlord shall replace the elevator controls that are original to the Building.

 

(c)                                  Prior to the end of the fifth Lease Year,
Landlord shall replace the chillers and cooling tower that are original
equipment to the Building.

 

(d)                                 Prior to the end of the fifth Lease Year,
Landlord shall replace all two lamp fluorescent light fixtures in the Premises
with energy efficient three lamp fixtures.  The first floors to receive this
upgrade shall be floors two through five.  Light fixtures shall become Building
standard and Landlord will not charge Tenant for replacement of lamps or
ballasts.  During and after the replacement period, all existing ceiling lights
and ballasts, without exception, will be considered Building standard and
Landlord will not charge Tenant for replacement of any lamp or ballast, except
lights in work stations or desk lamps.

 

(e)                                  Tenant may request that Landlord replace
the roof not less than five (5) Years after the Commencement Date if warranted
by the age and condition of the current roof, as determined by a professional
inspection by a contractor of Tenant’s choice.

 

(f)                                    Landlord shall confirm that the Landlord
Upgrades defined as such in Exhibit A of the Third Amendment to the High-Rise
Lease have been completed as required therein, and if such Landlord Upgrades
have not been completed, Landlord shall cause such to be completed prior to the
end of the first Lease Year.

 

The Base Building Upgrades outlined above shall not be passed through to Tenant
as part of High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, pursuant to either the Prior Leases or this Lease, except to
the extent such Base Building Upgrades result in a reduction of High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
in which case, Tenant shall pay the annual straight line amortization of the
portion of such costs which results in High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses savings over the useful life
thereof with interest at the Contract Rate.

 

10.3                           Landlord’s Right of Entry to Make Repairs. 
Landlord and Landlord’s Employees shall have the right to enter the Premises at
all reasonable times for the purpose of making any alterations, additions,
improvements or repairs to the Premises or the Building which Landlord is
required to or may perform under this Lease.  Landlord shall give reasonable
notice to Tenant of Landlord’s intent to enter the Premises and effect repairs,
except, however, in an emergency situation, in which case no prior notice shall
be required.  Absent an emergency, Landlord shall conduct and schedule such
entry and its activities within the Premises after Tenant’s normal business
hours and in a manner which will attempt in good faith to minimize any
interruption or interference with Tenant’s business operations within the
Premises.

 

24

--------------------------------------------------------------------------------

 

10.4                           Building Structure and Building Systems. 
Landlord agrees that at all times it will maintain the structural portions of
the Building, Parking Garage, Ivey’s Parking Deck and plazas including the
foundation, floor slabs, ceilings, roof, curtain wall, exterior glass and
mullions, columns, beams, shafts (including elevator shafts), stairs, parking
garage, stairwells, escalators, elevator cabs, plazas, washrooms, mechanical,
electrical and telephone closets, and all Common Areas and public areas
(collectively, “Building Structure”) and the mechanical, electrical, life
safety, security, plumbing, sprinkler systems (connected to the core) and HVAC
systems (including primary and secondary loops connected to the core) (“Building
Systems”) in first class condition and repair and shall operate the Building as
a first class office building.  Notwithstanding anything in this Lease to the
contrary, Tenant shall not be required to make any repair to, modification of,
or addition to the Building Structure and/or the Building Systems except and to
the extent required because of Tenant’s use of the Premises for other than
normal and customary business office operations.

 

10.5                           ADA.  Landlord shall be responsible for making
all alterations and repairs within the Common Areas of the Building and Project,
including restrooms on floor(s) where Tenant is a full floor tenant, necessary
to comply with the ADA as currently in effect and interpreted.  Landlord agrees
that all alterations, repairs and improvements to the Common Areas of the
Building and Project, as the same may exist from time to time, made after the
Commencement Date shall comply with the ADA.

 

ARTICLE 11 - BUILDING SERVICES

 

11.1                           Standard Building Services.  Landlord shall
furnish the Premises with the standard Building services and utilities
(collectively, the “Services”) as set forth in the attached Exhibit I.

 

11.2                         Additional Services.  Tenant agrees to pay within
thirty (30) days following Landlord’s demand therefore all actual, reasonable
and documented costs incurred by Landlord from time to time in providing all
Services supplied to or used by Tenant in excess of or in addition to those
Services which Landlord agrees to provide to Tenant in accordance with Exhibit I
(said excess and additional Services are referred to as “Additional Services”). 
Landlord shall provide to Tenant, upon request by Tenant, Additional Services
requested by Tenant to the extent same can be provided by the Building Systems. 
Landlord shall charge Tenant, and Tenant shall pay Landlord, for such Additional
Services, an amount equal to the actual out-of-pocket incremental extra costs to
Landlord to provide such Additional Services, without markup for profit,
overhead, depreciation or administrative costs.  All costs shall be prorated
among all tenants (if applicable) then requesting comparable Additional Services
during such time periods.  Such Additional Services shall be available upon
demand to Landlord’s Building management by an authorized representative of
Tenant.  In the event Tenant desires to contest any charges for Additional
Services levied by Landlord under this Section 11.2, Tenant may have Landlord
install in the Premises, if Landlord has not previously done so, a switch and/or
metering system.  The cost of any such switch and/or metering system shall be
paid for by Landlord.  Unless it is determined from the switch and/or metering
system that the charges for Additional Services levied by Landlord were
unreasonable in relation to Tenant’s actual use of the Additional Services,
Tenant agrees to pay Landlord, within forty-five (45) days following Landlord’s
demand therefore, for the actual, reasonable and documented costs of all such
Additional Services consumed as shown by said meters, at the rates charged for
such services by the local public or private utility furnishing the same, if
applicable.  If Tenant needs Additional Services and same may not be provided by
Landlord’s utilization of the existing Building Systems, Tenant, at Tenant’s
sole expense and conditioned upon the prior written consent of Landlord, which
consent shall not be withheld or delayed, may install such additional equipment
it needs to obtain such Additional Services, and Landlord shall allow Tenant the
right to install such equipment in portions of the Premises or the Building that
are reasonably necessary for such installation and use.

 

25

--------------------------------------------------------------------------------


 

Notwithstanding the above, Landlord and Tenant have agreed to the following
schedule regarding above standard cleaning supplies for floors two (2) through
five (5):

 

(a)                                       Landlord shall pay for the first (1st)
shift janitorial supplies provided to Tenant and Tenant will pay Tenant’s
Pro-rata Share of this expense through High-Rise, Low-Rise and Revised Operating
Expenses.

(b)                                      Second (2nd) and third (3rd) shift
supplies will be billed to Tenant directly as above standard cleaning service in
a detailed invoice without mark-up.

 

11.3                           Tenant’s Right to Elect Service Provider.  To the
extent more than one provider of any given utility is available, and to the
extent permitted by Applicable Law, Tenant shall have the absolute right, from
time to time, to select the provider(s) of utilities to the Project and/or
Tenant’s Premises within the Project.  Additionally, Tenant shall have the
right, in its sole discretion, to approve any contracts for provision of utility
services that are longer than one (1) Year in duration.

 

11.4                           Meters and Sub-meters.  Landlord agrees that
Tenant shall pay for sub-metered electricity at the same tariff rate that the
Landlord purchases electricity.  If Landlord purchases electricity from a
private provider, the rate the Tenant pays shall not exceed the public utility’s
rate.  Tenant shall have the right to request a usage survey and calibration
test every two (2) years on any sub-meters measuring electricity provided to the
Premises.

 

ARTICLE 12 - ASSIGNMENT AND SUBLETTING

 

12.1                           Rights of Assignment and Sublease. Tenant shall
not sublet the Premises or any part thereof, or assign this Lease, without the
prior written consent of Landlord, which shall be obtained pursuant to the
procedures set forth in Section 12.2 below; provided, however, that Tenant shall
have the right, without the consent of Landlord, to assign this Lease or sublet
the Premises or any portion of the Premises to any Affiliate of Tenant, any
corporation that acquires substantially all of the assets of Tenant, any
corporation into which Tenant is merged and any corporation resulting from a
consolidation of Tenant with some other corporation.  Landlord shall not
unreasonably withhold or delay Landlord’s consent to any proposed subletting or
assignment.  Tenant shall not have the right to sublet the Premises or any part
thereof, or assign this Lease, to an organization or person enjoying sovereign
or diplomatic immunity, a medical or dental practice that will attract a volume,
frequency or type of visitor or employee to the Building which is not consistent
with the standards of a high quality office building or that will impose an
excessive demand on or use of the facilities or services of the Building. 
Tenant shall have the absolute right to retain any profits resulting from any
sublease or assignment of its rights hereunder. If requested by Tenant in
writing, Landlord agrees to require the property manager for the Project to
bill, directly to each subtenant, such subtenant’s pro-rata share of High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses.

 

12.2                           Consent to Assignment or Sublease.   If Tenant
requests Landlord’s consent to an assignment of this Lease or subletting of all
or a part of the Premises, Tenant shall submit to Landlord, in writing, at least
twenty (20) days prior to the date on which Tenant desires such sublease or
assignment to become effective, (i) the name of the proposed assignee or
sublessee, (ii) the nature of the business of the proposed assignee or
sublessee, and its proposed use of the Premises, and (iv) the proposed
commencement date, term, and rentable square feet of the assignment or
sublease.  No later than twenty (20) days after Landlord’s receipt of Tenant’s
notice, Landlord shall provide Tenant written notice of its approval or
disapproval.  In the event Landlord disapproves of such assignment or sublease,
Landlord shall provide Tenant a detailed explanation of the grounds upon which
Landlord has made its determination.  If Landlord does not provide written
notice of approval or disapproval prior to the expiration of such twenty (20)
day period, then Landlord shall be deemed to have approved the assignment or
sublease set forth in Tenant’s

 

26

--------------------------------------------------------------------------------


 

notice. Tenant shall deliver a copy of any assignment or sublease to Landlord
promptly upon full execution thereof.

 

12.3                           Landlord’s Right of Recapture.  In the event
Tenant requests Landlord’s consent to assign the Lease or sublease a full floor
or more of the Premises for a period of time that is coterminous with the Lease
Term (including any exercised Renewal Term(s)), Landlord shall have the right to
recapture the Premises or portion thereof proposed to be sublet or assigned (the
“Recapture Space”).  Landlord shall have no recapture rights with regard to
(i) the sublease of less than a full floor, (ii) any sublease or assignment that
is for a term expiring prior to the natural expiration date of this Lease, as
extended pursuant to any exercised Renewal Term(s), or (iii) any sublease or
assignment to an Affiliate of Tenant, any corporation that acquires
substantially all of the assets of Tenant, any corporation into which Tenant is
merged and any corporation resulting from a consolidation of Tenant with some
other corporation.  Landlord shall have a period of fifteen (15) days following
receipt of a notice from Tenant of its intent to sublet or assign the Recapture
Space, to exercise Landlord’s right to recapture the Recapture Space.  Landlord
shall exercise its right to recapture the Recapture Space by providing written
notice to Tenant prior to the expiration of the aforesaid fifteen (15) day
period.  If Tenant does not receive a notice from Landlord exercising its
recapture rights set forth herein within such fifteen (15) day period, then
Landlord shall be deemed to have waived Landlord’s right to recapture the
Recapture Space.  In the event Landlord exercises its right to recapture the
Recapture Space, Tenant shall have a period of ninety (90) days (or the date
upon which the assignment or sublet was proposed to begin, whichever is greater)
to surrender the Recapture Space to Landlord in accordance with the terms and
conditions of Section 21.1.  Upon Tenant’s surrender of the Premises, (i) Tenant
shall be released from its obligations under this Lease for the remainder of the
Term (including any exercised Renewal Term(s)) as they relate to the Recapture
Space only, including, without limitation, Tenant’s obligation to pay Base Rent
and Tenant’s Pro-rata Share of High-Rise, Low-Rise and Revised Operating
Expenses as they relate to Recapture Space only, and (ii) Landlord shall pay all
leasing commissions, tenant improvement allowances and other costs associated
with re-leasing the Recapture Space and all costs associated with demising the
Recapture Space for separate occupancy.  Landlord shall be required to
separately demise the Recapture Space from the remainder of the Premises, if not
already separately demised, and shall accomplish same with minimal disturbance
to Tenant.  Landlord shall coordinate its activities with Tenant.

 

12.4                         Landlord’s Right to Assign.  Landlord shall have
the right to sell, encumber, convey, transfer, and/or assign any of its rights
and obligations under this Lease to any entity which acquires Landlord’s
interest in the Project and the Property, subject to the further provisions of
Exhibit K, which is attached hereto and incorporated herein by reference.

 

12.5                           Occupancy By Others.  Tenant may allow any person
or company which is a client of Tenant or which is providing services to Tenant
or one of Tenant’s clients to occupy certain portions of the Premises without
Landlord’s consent and without such occupancy being deemed an assignment or
subleasing as long as such relationship was not created as a subterfuge to avoid
the obligations set forth in this Article 12.  Any such occupancy shall not
survive the expiration or termination of this Lease.

 

ARTICLE 13 - INDEMNIFICATION; INSURANCE

 

13.1                           Indemnification.  Tenant shall at its expense
defend, indemnify, and hold Landlord and Landlord’s agents, contractors,
licensees, employees, directors, officers, partners, trustees and invitees
(collectively “Landlord’s Employees”) harmless from and against any and all
claims, arising out of or in connection with Tenant’s use of the Premises, the
conduct of Tenant’s business, any activity, work or things done, permitted or
allowed by Tenant in the Premises, including the installation of Alterations and
Tenant Improvements.  Notwithstanding any provisions of Articles 13 and 14 to
the contrary, Tenant shall not be required to indemnify and hold Landlord and
Landlord’s Employees harmless from any loss, cost,

 

27

--------------------------------------------------------------------------------


 

liability, damage or expense, including, but not limited to, penalties, fines,
attorneys’ fees or costs (collectively “Indemnity Claims”), to any person,
property or entity resulting from the acts or omissions or willful misconduct of
Landlord or its agents, contractors, servants, employees or licensees, in
connection with Landlord’s activities in the Premises or the Project (except for
damage to the Tenant Improvements and Tenant’s Personal Property in the
Premises, to the extent Tenant is required to obtain the requisite insurance
coverage pursuant to this Lease) or the Premises, and Landlord hereby so
indemnifies and holds Tenant harmless from any such Indemnity Claims, including
but not limited to Indemnity Claims arising from any noncompliance of the
Premises and/or the Project with any laws relating to disabled access or
Indemnity Claims arising from the presence in the Premises, the Building and/or
the Property of hazardous substances (except to the extent such hazardous
substances were placed in or on the Premises, the Building and/or the Property
by Tenant or by Tenant’s Employees or noncompliance was created by the acts of
Tenant or Tenant’s Employees).  Unless Tenant exercises any right herein granted
to Tenant to purchase the Building, the foregoing indemnities of Landlord and
Tenant shall survive the expiration of the Term of, or any termination of, this
Lease.  Provided, further, to the extent any damage or repair obligation is
covered or required to be covered by insurance obtained by Landlord as part of
High-Rise Operating Expenses, Low-Rise Operating Expenses and/or Revised
Operating Expenses, but is not covered or required to be covered by insurance
obtained by Tenant, then Tenant shall be relieved of its indemnity obligation up
to the amount of the insurance proceeds which Landlord is entitled to receive. 
Tenant’s agreement to indemnify and hold Landlord harmless pursuant to Articles
13 and 14 and the exclusion from Tenant’s indemnity and Landlord’s agreement to
indemnify and hold Tenant harmless pursuant to this Section 13.1 are not
intended to and shall not relieve any insurance carrier of its obligations under
policies required to be carried by Landlord or Tenant, respectively, pursuant to
this Lease to the extent that such policies cover the results of such acts,
omissions or willful misconduct.  If Landlord or Tenant has been or at any time
hereafter is granted the right to self insure or if either party breaches this
agreement by its failure to carry required insurance, such failure shall
automatically be deemed to be a covenant and agreement by Landlord or Tenant,
respectively, to self-insure to the full extent of such required coverage, with
full waiver of subrogation.  All of the provisions set forth herein are subject
to the provisions of Section 13.3.

 

13.2                           Insurance.

 

(a)                                  Tenant’s Insurance.  Tenant shall have the
following insurance obligations:

 

(i)                                     Liability Insurance.  Tenant shall
obtain and keep in full force a policy of commercial general liability and
property damage insurance (including but not limited to automobile, personal
injury, broad form contractual liability, owner’s (i.e., Tenant’s) contractors
protective and broad form property damage) under which Tenant is named as the
insured and Landlord, Landlord’s agents (limited to those agents directly
involved in day to day activities at the Building such as the property
management company and/or leasing agent) and any lessors and mortgagees (whose
names shall have been furnished to Tenant) are named as additional insureds and
under which the insurer agrees to indemnify and hold Landlord, its managing
agent and all applicable lessors and mortgagees harmless from and against all
cost, expense and/or liability arising out of or based upon the indemnification
obligations of this Lease.  The minimum limits of liability shall be a combined
single limit with respect to each occurrence of not less than Two Million
Dollars ($2,000,000.00).  The policy shall, if such is available on a
commercially reasonable basis, contain a cross liability endorsement and shall
be primary coverage for Tenant and Landlord for any liability arising out of
Tenant’s and Tenant’s Employees’ use, occupancy or maintenance of the Premises
and all areas appurtenant thereto.  Such insurance shall provide that it is
primary insurance and not “excess over” or contributory.  The policy shall
contain a severability of interest clause.  At any time

 

28

--------------------------------------------------------------------------------


 

upon the request of a mortgagee, or otherwise not more frequently than once in
any three (3) Year period, if, in the opinion of any mortgagee, Landlord’s
lender or of the insurance consultant retained by Landlord, the amount of public
liability and property damage insurance coverage at that time is not adequate,
Tenant shall increase the insurance coverage as required by either Landlord’s
lender or Landlord’s insurance consultant; provided however, that in no event
shall any such insurance coverage be increased in excess of that which is from
time to time being required by comparable landlords of comparable tenants
leasing comparable amounts of space in the Charlotte, North Carolina market
area.

 

(ii)                                  Tenant’s Property Insurance.  Tenant at
its cost shall maintain on all of its Personal Property in, on, or about the
Premises, a special form property policy covering not less than one hundred
percent (100%) of the full replacement cost valuation under which Tenant is
named as the insured but subject to such deductibles as Tenant shall deem
appropriate.  The proceeds from any such policy shall be used by Tenant for the
replacement of such Personal Property.

 

(iii)                               Tenant’s Right to Self Insure.  For so long
as Tenant is Bank of America, N.A. or a successor or Affiliate of Bank of
America, N.A., Tenant shall have the right to self-insure the above obligations.

 

(b)                                 Landlord’s Insurance.  Landlord shall have
the following obligations:

 

Landlord shall obtain and maintain in effect at all times fire and hazard “all
risk” insurance covering one hundred percent (100%) of the full replacement cost
valuation of the Building, the Tenant Improvements, and the Alterations, subject
to commercially reasonable deductibles, in the event of fire, lightning,
windstorm, vandalism, malicious mischief and all other risks normally covered by
“all risk” policies carried by landlords of first class buildings in the
Charlotte, North Carolina market area.  Landlord shall also obtain and keep in
full force (i) a policy of commercial general liability and property damage
insurance covering the same risks and having the same policy limits as set forth
in Section 13.2(a)(i) above; (ii) workers’ compensation insurance in accordance
with Applicable Laws and Employer’s Liability insurance in amounts and with
deductibles comparable to the insurance being carried by landlords of first
class buildings in the Charlotte, North Carolina market area; and (iii) rental
income/loss insurance.

 

(c)                                  Insurance Criteria.  All the insurance
required to be maintained by Tenant and Landlord under this Lease shall:

 

(i)                                     Be issued by insurance companies with a
financial rating of at least A-VII for any property insurance and A-VII for any
liability insurance as rated in the most recent edition of Best’s Insurance
Reports, except to the extent Tenant is permitted to self-insure hereunder;

 

(ii)                                  Be issued as a primary policy;

 

(iii)                               Require thirty (30) days’ written notice
from the insurance company to both parties and to Landlord’s lender before
cancellation or any material change in the coverage, scope or amount of any
policy;

 

(iv)                              With respect to property loss or damage, a
waiver of subrogation must be obtained, as required by Section 13.4; and

 

29

--------------------------------------------------------------------------------


 

(v)                                 Be occurrence based coverage.

 

Notwithstanding the foregoing, all of the insurance requirements set forth
herein on the part of Tenant or Landlord to be observed shall be deemed
satisfied if the risk to be insured is covered by a blanket insurance policy
insuring all or most of Tenant’s or Landlord’s facilities, and provided that the
coverage attributable to the Premises and the Building under such blanket
insurance policy equals or exceeds the applicable requirements set forth in this
Lease.

 

(vii)                           Evidence of Coverage.  Landlord and Tenant shall
each furnish the other with a duplicate original policy, or a certificate of the
policy, at the Full Occupancy Date, and on renewal of the policy a certificate
of insurance listing the insurance coverages required hereunder and naming
Landlord or Tenant, as appropriate, and any other interested parties as
additional insured and shall deliver such certificate of insurance to Landlord
or Tenant, as appropriate, not less than twenty-one (21) days before the
expiration of the term of the policy.

 

13.3                           Assumption of Risk/Waivers of Subrogation/
Minimization of Duplication of Insurance Coverage/Limitations on Liability and
Damages.

 

(a)                                  Purpose.  The purpose of this provision is
to allow Landlord and Tenant to allocate and assume certain risks to coincide
with insurance coverages required to be maintained pursuant to the terms of this
Lease.  Landlord and Tenant recognize the benefit that each will receive from
the waivers of subrogation each is required to obtain pursuant to this
Section 13.3 and Section 13.4 below and that there are significant advantages to
each in connection with minimizing duplication of insurance coverage.  Landlord
and Tenant further agree to accept and place certain limitations on each other’s
respective liabilities and responsibility for damages to coincide with required
insurance coverages.

 

(b)                                 Property Insurance.  Landlord agrees to
insure in accordance with Section 13.2 the Building, the Project, the Tenant
Improvements, the Alterations and Landlord’s personal property including its
business papers, furniture, fixtures, and equipment (collectively, “Landlord’s
Property”).  Accordingly, Landlord agrees that except with respect to any
environmental damages caused by Tenant to the Project or any portion(s) thereof,
Tenant will have no liability to Landlord in the event that Tenant damages or
destroys, negligently or otherwise, all or any part of Landlord’s Property. 
Landlord will cause to be placed in its insurance policies covering Landlord’s
Property a waiver of subrogation so that its insurance company will not become
subrogated to Landlord’s rights and will not be able to proceed against Tenant
in connection with any such damage or destruction.

 

Tenant agrees to insure in accordance with Section 13.2 Tenant’s Personal
Property including its business papers, furniture, fixtures, and equipment
(collectively, “Tenant’s Property”).  Accordingly, Tenant agrees that Landlord
will have no liability to Tenant in the event Landlord damages or destroys,
negligently or otherwise, all or any part of Tenant’s Property.  Tenant will
cause to be placed in its insurance policies covering Tenant’s Property a waiver
of subrogation so that the insurance company will not become subrogated to
Tenant’s rights and will not be able to proceed against Landlord in connection
with any such damage or destruction.

 

Tenant shall not be responsible or liable to Landlord for any damage or
destruction to Landlord’s Property caused by Tenant’s employees, agents,
visitors, invitees, guests or independent contractors or subcontractors
(collectively, “Tenant’s Associates”), and Landlord

 

30

--------------------------------------------------------------------------------


 

hereby releases Tenant from any claim, demands, losses, damages, consequential
damages, and the like (collectively, “Claims”), resulting from damage or
destruction to Landlord’s Property caused directly or indirectly by Tenant
and/or Tenant’s Associates; provided, however, nothing herein shall be deemed to
release Tenant’s independent contractors from any such Claims Landlord may have
against Tenant’s independent contractors.  Likewise, Landlord shall not be
responsible or liable to Tenant for any damages or destruction to Tenant’s
Property caused by Landlord’s employees, agents, visitors, invitees, guests or
independent contractors or subcontractors (collectively, “Landlord’s
Associates”), and Tenant hereby releases Landlord from any Claims resulting from
damage or destruction to Tenant’s Property caused directly or indirectly by
Landlord and/or Landlord’s Associates; provided, however, nothing herein shall
be deemed to release Landlord’s independent contractors from any such Claims
Tenant may have against Landlord’s independent contractors.

 

(c)                                  Injury and Death to Individuals.  Landlord
and Tenant understand that waivers of subrogation do not apply to injury and
death to individuals.  Landlord and Tenant shall each carry insurance, as
provided by this Article 13, in connection with injury and death to
individuals.  Landlord hereby agrees to indemnify and hold harmless Tenant from
any liability which Tenant may otherwise have with respect to injury or death to
individuals occurring within the Project but outside the Premises except to the
extent that such injury or death is caused by the negligence of Tenant and/or
Tenant’s Associates and is not covered by the insurance Landlord is required to
carry under this Lease.  Likewise, Tenant agrees to defend and hold harmless
Landlord from any liability for injury or death to persons occurring within the
Premises except to the extent such injuries or death are caused by the
negligence of Landlord and/or Landlord’s Associates and is not covered by the
insurance Tenant is required to carry under this Lease.

 

(d)                                 Abatement of Rent When Tenant Is Prevented
From Using Premises.  In the event that Tenant is prevented from using, and does
not use, the Premises or any portion thereof, for three (3) consecutive business
days or ten (10) business days in any twelve (12) month period (the “Eligibility
Period”) as a result of (i) any damage or destruction to the Premises, Parking
Garage, Ivey’s Parking Deck and/or the Project, (ii) any repair, maintenance or
alteration performed or to be performed by Landlord and required by this Lease,
the performance or failure to perform of which substantially interferes with
Tenant’s use of the Premises, Parking Garage, Ivey’s Parking Deck and/or the
Project, (iii) any failure by Landlord to provide Tenant with services or access
to the Premises, Parking Garage, Ivey’s Parking Deck and/or the Project,
(iv) because of an eminent domain proceeding or (v) because of the presence of
hazardous substances in, on or around the Premises, the Building or the
Property, then Tenant’s Rent shall be abated or reduced, as the case may be,
after expiration of the Eligibility Period for such time that Tenant continues
to be so prevented from using, and does not use, the Premises or the Parking
Garage and/or Ivey’s Parking Deck or a portion thereof, in the proportion that
the rentable area of the portion of the Premises, Parking Garage and/or Ivey’s
Parking Deck that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises and/or the total parking spaces in the
Parking Garage and/or Ivey’s Parking Deck.  However, in the event that Tenant is
prevented from conducting, and does not conduct, its business in any portion of
the Premises for a period of time in excess of the Eligibility Period, and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Rent for the entire Premises shall be
abated; provided, however, if Tenant reoccupies and conducts its business from
any portion of the Premises during such period, the Rent allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be

 

31

--------------------------------------------------------------------------------


 

payable by Tenant from the date such business operations commence.  If Tenant’s
right to abatement occurs because of an eminent domain taking and/or because of
damage or destruction to the Premises, Parking Garage, Ivey’s Parking Deck, or
the Project, Tenant’s abatement period shall continue until Tenant has been
given sufficient time, and sufficient access to the Premises, Parking Garage,
Ivey’s Parking Deck and/or the Project, to rebuild such portion it is required
to rebuild, to install its property, furniture, fixtures, and equipment to the
extent the same shall have been removed as a result of such damage or
destruction and to move in.  To the extent Tenant is entitled to abatement
without regard to the Eligibility Period, because of an event covered by
Articles 14 [Damage or Destruction] and 15 [Eminent Domain] of this Lease, then
the Eligibility Period shall not be applicable.

 

(e)                                  Limitation of Liability and Damages. 
Landlord agrees that in the event of a default by Tenant under this Lease,
Landlord will not have a right to collect from Tenant a greater amount of Rent
than Landlord would have been able to collect in the event that Tenant did not
default under this Lease.  Landlord further agrees that it will use commercially
reasonable efforts to mitigate its damages in connection with any default by
Tenant.  Nothing herein shall be construed to prevent Tenant or Landlord, if it
is the prevailing party in connection with any litigation, dispute, or
controversy between Landlord and Tenant, from collecting, and each agrees that
under such circumstances the other shall have a right to collect and shall be
awarded, (a) its reasonable attorneys’ fees, costs, and expenses incurred in
connection with any such litigation, dispute, or controversy and (b) interest,
at the Contract Rate, on any amounts not paid when due.  Landlord’s liability to
Tenant is limited to Landlord’s equity interest in the Building.

 

13.4                           Allocation of Insured Risks/Subrogation. 
Landlord and Tenant release each other and all other tenants or subtenants of
the Project (“Other Occupants”) from any claims and demands of whatever nature
for damage, loss or injury to the Premises and/or the Project, or to the other’s
property in, on or about the Premises and/or the Project, that are caused by or
result from risks or perils insured against under any property insurance
policies required by this Lease or, if applicable, other leases in the Building
to be carried by Landlord and/or Tenant and in force at the time of any such
damage, loss or injury.  Landlord and Tenant shall cause each property insurance
policy obtained by them or either of them, and Landlord (or Tenant, with respect
to Other Occupants claiming by or through Tenant) shall cause the property
insurance policies carried by Other Occupants, to provide that the insurance
company waives all right of recovery by way of subrogation against either
Landlord or Tenant in connection with any damage covered by any such policy or
policies.  Neither Landlord nor Tenant nor Other Occupants shall be liable to
the other for any damage caused by fire or any of the risks insured against
under any property insurance policy required by this Lease, provided such
insurance is in force and the proceeds therefrom are paid.  If a property
insurance policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing property policies without waiver of
subrogation, the party undertaking to obtain the property insurance (or the
Landlord with respect to Other Occupants) shall notify the other party of this
fact.  The other party shall have a period of ten (10) days after receiving the
notice either to place the property insurance with a company that is reasonably
satisfactory to the other party and that will carry the property insurance with
a waiver of subrogation at no additional cost, or to agree to pay the additional
premium if such a policy is obtainable at additional cost.  If the property
insurance cannot be obtained or the party in whose favor a waiver of subrogation
is desired refuses to pay the additional premium charged, the other party (or
the Landlord with respect to Other Occupants) is relieved of the obligation to
obtain a waiver of subrogation with respect to the particular property insurance
involved, and all releases and waivers herein contained are null and void to the
extent thereof.

 

13.5                           Landlord Bankruptcy Proceeding.  In the event
that the obligations of Landlord under this Lease are not performed during the
pendency of a bankruptcy or insolvency proceeding involving the

 

32

--------------------------------------------------------------------------------


 

Landlord as the debtor, or following the rejection of this Lease in accordance
with Section 365 of the United States Bankruptcy Code, then notwithstanding any
provision of this Lease to the contrary, Tenant shall have the right to set off
against Rents next due and owing under this Lease (a)any and all damages caused
by such non-performance of Landlord’s obligations under this Lease by Landlord,
debtor-in-possession, or the bankruptcy trustee, and (b) any and all damages
caused by the non-performance of Landlord’s obligations under this Lease
following any rejection of this Lease in accordance with Section 365 of the
United States Bankruptcy Code.

 

ARTICLE 14 - DAMAGE OR DESTRUCTION

 

14.1                           Loss Covered By Insurance.  If, at any time prior
to the expiration or termination of this Lease, the Premises or the Building or
the Project is wholly or partially damaged or destroyed by a casualty, the loss
to Landlord from which is (except for any applicable deductible) fully covered
by insurance maintained by Landlord or for Landlord’s benefit (or required to be
maintained by Landlord pursuant to Section 13.2(b)), which casualty renders the
Premises or the Project totally or partially inaccessible or unusable by Tenant
in the ordinary conduct of Tenant’s business, then this Lease shall not be
terminated, but Landlord shall cause the Premises and the rest of the Project to
be restored to their condition immediately prior to such casualty, and Tenant
shall be responsible for the restoration and/or replacement of Tenant’s
Property.  Each party shall commence such obligations within a reasonable period
of time following such casualty, considering the applicable circumstances, and
shall prosecute same to completion in good faith and with duly diligent
efforts.  During the period of such repair, the Rent shall abate or (if the
Premises are not wholly untenantable) be reduced proportionately with the
percentage of the Premises or the Project that is untenantable.

 

14.2                           Loss Not Covered By Insurance.  If, at any time
prior to the expiration or termination of this Lease, the Premises or the
Project is totally or partially damaged or destroyed from a casualty, the loss
to Landlord from which is not fully covered by insurance maintained by Landlord
or for Landlord’s benefit or required to be maintained by Landlord pursuant to
Section 13.2(b), which damage renders the Premises inaccessible or unusable to
Tenant in the ordinary course of its business, Landlord may, at its option, upon
written notice to Tenant within sixty (60) days after notice to Landlord of the
occurrence of such damage or destruction, (a) elect to repair or restore such
damage or destruction, or (b) if (i) the uninsured portion of the damage or
destruction is equal to or greater than Twenty Five Million and No/100 Dollars
($25,000,000.00) and (ii) less than two (2) Years remain under Tenant’s primary
Lease Term, and (iii) Tenant has not elected to exercise the next ensuing
Renewal Term, then Landlord may elect to terminate this Lease.  If Landlord has
elected to repair or restore such damage or destruction, Landlord shall commence
to make such repair as soon as reasonably possible and shall complete such
repair as soon as reasonably possible, and this Lease shall continue in full
force and effect but the Rent, if and to the extent applicable, shall be
proportionately reduced as provided in Section 14.1.

 

14.3                           Destruction During Final Two Years. 
Notwithstanding anything to the contrary contained in Sections 14.1 and 14.2, if
the Premises or the Project is wholly damaged or destroyed or if the Premises or
the Project is partially damaged or destroyed within the final twenty-four (24)
months of the Term of this Lease, or, if an applicable renewal option has been
exercised, during the final twenty-four (24) months of any renewal term, so that
Tenant shall be prevented from using substantially all of the Premises or the
Project for one hundred eighty (180) consecutive days due to such damage or
destruction, then either Landlord or Tenant may, at its option, by notice to the
other party within sixty (60) days after the occurrence of such damage or
destruction, elect to terminate this Lease.

 

14.4                           Destruction of Tenant’s Personal Property, Tenant
Improvements or Property of Tenant’s Employees.  In the event of any damage to
or destruction of the Premises or the Project, under no circumstances shall
Landlord be required to repair any injury, or damage to, or make any repairs to
or

 

33

--------------------------------------------------------------------------------


 

replacements of, Tenant’s Personal Property.  However, as part of High-Rise
Operating Expenses, Low-Rise Operating Expenses and/or Revised Operating
Expenses, Landlord shall cause to be insured the Tenant Improvements and
Alterations which do not consist of Tenant’s Personal Property and shall cause
such Tenant Improvements and Alterations to be repaired and restored at
Landlord’s sole expense.  Landlord shall have no responsibility for any contents
placed or kept in or on the Premises or the Project by Tenant or Tenant’s
Employees.

 

14.5                           Exclusive Remedy.  Except for abatement of Rent
as provided in Section 13.3(d), no damages, compensation or claim shall be
payable by Landlord or Tenant to the other for any inconvenience, any
interruption or cessation of Landlord’s or Tenant’s business, or any annoyance,
arising from any damage to or destruction of all or any portion of the Premises,
Parking Garage, Ivey’s Parking Deck or the Project.

 

ARTICLE 15 - EMINENT DOMAIN

 

15.1                           Permanent Taking - When Lease Can Be Terminated. 
If the whole of the Premises, or so much of the Premises or Project as to render
the balance unusable by Tenant, shall be taken under the power of eminent
domain, this Lease shall automatically terminate as of the date of final
judgment in such condemnation, or as of the date possession is taken by the
condemning authority, whichever is earlier.  A sale by Landlord under threat of
condemnation shall constitute a “taking” for the purpose of this Article 15.  No
award for any partial or entire taking shall be apportioned and Tenant assigns
to Landlord any award which may be made in such taking or condemnation, together
with all rights of Tenant to such award, including, without limitation, any
award or compensation for the value of all or any part of the leasehold estate;
provided that nothing contained in this Article 15 shall be deemed to give
Landlord any interest in or to require Tenant to assign to Landlord any award
made to Tenant for (a) the taking of Tenant’s Personal Property,
(b) interruption of or damage to Tenant’s business, or (c) Tenant’s unamortized
cost of the Tenant Improvements to the extent paid for by Tenant.  Furthermore,
Tenant is granted the right to recover from the condemning authority one hundred
percent(100%) (less applicable legal costs related to the recovery of same) of
the value (if any) of the leasehold estate, which shall be equal to the
difference between the rental rate payable under this Lease and the rate
established by the condemning authority as an award for compensation purposes,
together with any amount Tenant is able to obtain from the condemning authority
attributable to Tenant’s relocation expenses and to any other amounts
specifically allocated or available to owners of leasehold estates under
Applicable Laws.  Further, no such taking of all or any portion of the Parking
Garage and/or Ivey’s Parking Deck shall entitle Tenant to terminate this Lease,
if Landlord provides reasonable replacement parking within a reasonable period
of time, not to exceed three (3) months from the date of taking or six
(6) months after Landlord receives notice of the pending taking, whichever shall
first occur.

 

15.2                           Permanent Taking - When Lease Cannot Be
Terminated.  In the event of a partial taking which does not result in a
termination of this Lease under Section 15.1, Rent shall be proportionately
reduced based on the portion of the Premises rendered unusable, and Landlord
shall restore the Premises and the Project to the extent of available
condemnation proceeds.

 

15.3                           Temporary Taking.  No temporary taking of the
Premises or the Project any part of the Premises or the Project and/or of
Tenant’s rights to the Premises or the Project or under this Lease shall
terminate this Lease unless the temporary taking is for substantially all of the
Premises for substantially all of the remaining Term (including any exercised
Renewal Term), in which case Tenant shall have the right to terminate this Lease
as to the portion of the Premises so taken, as of the effective date of such
taking.  Any award made to Landlord or Tenant by reason of such temporary taking
shall belong entirely to the party to whom such award is made.

 

34

--------------------------------------------------------------------------------

 

15.4                           Exclusive Remedy.  This Article 15 shall be
Tenant’s sole and exclusive remedy in the event of a taking or condemnation.

 

15.5                           Release Upon Termination.  Upon termination of
this Lease pursuant to this Article 15, Tenant and Landlord hereby agree to
release each other from any and all obligations and liabilities with respect to
this Lease to the same extent as if this Lease had expired on the date of such
termination, except for such obligations and liabilities which arise or accrue
prior to such termination, and except for any contingent obligations of the
parties which, pursuant to the other terms of this Lease, would have survived
the expiration or termination hereof.

 

ARTICLE 16 - DEFAULTS

 

16.1                           Default by Tenant.  Each of the following shall
be an “Event of Default” by Tenant and a material breach of this Lease:

 

(a)                                  Tenant shall fail to make any payment owed
by Tenant under this Lease, as and when due, and where such failure is not cured
within a period of twenty (20) days following notice to Tenant from Landlord.

 

(b)                                 Tenant shall fail to observe, keep or
perform any of the terms, covenants, agreements or conditions under this Lease
that Tenant is obligated to observe or perform, other than that described in
subparagraph (a) above, for a period of thirty (30) days after notice to Tenant
of said failure; provided however, that if the nature of Tenant’s default is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default under this Lease if Tenant shall
commence the cure of such default so specified within said thirty (30) day
period and shall diligently prosecute the same to completion.

 

16.2                           Default by Landlord.  Landlord shall be in
default of the performance of any obligation required to be performed by
Landlord under this Lease if Landlord has failed to perform such obligation
within thirty (30) days after the receipt of notice from Tenant specifying in
detail Landlord’s failure to perform; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its performance, Landlord shall not be deemed in default if it shall commence
such performance within thirty (30) days and thereafter diligently pursues the
same to completion.

 

16.3                           Self-Help.  If Landlord shall default in the
performance of any of Landlord’s obligations under this Lease beyond any
applicable cure period, including, without limitation, the payment of any sum of
money or the performance of any other obligation pursuant to the terms of this
Lease, then Tenant at its option and with thirty (30) days prior written notice
to Landlord, in addition to any other remedies Tenant may have in law or equity,
may proceed to perform such defaulted obligation on behalf of Landlord (and
shall have a license to do so) by the payment of money or other action for the
account of Landlord.  The foregoing right to cure shall not be exercised if
within the thirty (30) day notice period (i) Landlord cures the default, or
(ii) if curable, the default cannot be reasonably cured within that time period
but Landlord begins to cure such default within such time period and thereafter
diligently and continuously pursues such action to completion.  The thirty (30)
day notice period shall not be required if an emergency exists; and in such
event, Tenant shall give such notice (if any) to Landlord as is reasonable under
the circumstances.  Within ten (10) days of written demand therefore (including
providing copies of invoices reflecting costs), Landlord shall reimburse the
Tenant for any sum reasonably expended by Tenant due to the default or in
correcting the same and, if such reimbursement is not paid within said
ten (10) days, Tenant shall have the right to offset Rent due hereunder;
provided, however, that Tenant shall not offset more than $200,000.00 in any
Calendar Year.  This provision is intended to survive and/or override any
existing bankruptcy laws to the extent legally enforceable.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 17 - LANDLORD’S REMEDIES AND RIGHTS

 

17.1                           Termination of Lease.  In the event of any
material uncured Event of Default by Tenant, Landlord shall have the right, in
addition to all other rights available to Landlord under this Lease now or later
permitted by law or equity, to terminate this Lease by providing Tenant with a
notice of termination or, at Landlord’s election, to terminate Tenant’s right of
possession without terminating this Lease.  Upon termination of this Lease,
Landlord may recover as damages the Rent that Landlord would have received had
Tenant not defaulted, plus attorney fees and court costs, reasonably incurred by
Landlord to collect same.  Landlord agrees to use commercially reasonable
efforts to mitigate damages.  In no event shall Tenant be liable for
consequential damages or accelerated Rent.

 

17.2                           Continuation of Lease.  Tenant acknowledges that
in the event Tenant has breached this Lease and abandoned substantially all of
the Premises, this Lease shall continue in effect for so long as Landlord does
not terminate this Lease [which Landlord shall not be required to do, or be
deemed to have done without unequivocal written notification to Tenant of such
election, even though Landlord may have terminated Tenant’s right to possession
(which will correspondingly terminate Tenant’s right to Sublease and/or assign
but will not invalidate any Subleases or assignments consented or deemed
consented to by Landlord in accordance with the provisions of Article 12 or any
subordination, attornment and non-disturbance agreement that Landlord has
provided for the benefit of any subtenant)], and Landlord may enforce all its
rights and remedies under this Lease, including the right to recover Rent as it
becomes due under this Lease.  Acts of maintenance or preservation or efforts to
relet (including reletting) the Premises or the appointment of a receiver upon
initiative of Landlord to protect Landlord’s interest under this Lease shall not
constitute a termination of this Lease.

 

17.3                           Right of Entry.  In the event of any default by
Tenant which continues beyond applicable cure periods and after the provision of
written notice from Landlord to Tenant, Landlord shall also have the right, with
or without terminating this Lease, to enter the Premises and remove all persons
and Personal Property from the Premises, such property being removed and stored
in a public warehouse or elsewhere at Tenant’s sole cost and expense.  No
removal by Landlord of any persons or property in the Premises shall constitute
an election to terminate this Lease. Such an election to terminate may only be
made by Landlord in writing.  Landlord’s right of entry shall include the right
to re-let the Premises.  Rents collected by Landlord from any other tenant which
occupies the Premises shall be offset against the amounts owed to Landlord by
Tenant.  Tenant shall be responsible for any amounts not recovered by Landlord
from any other tenant.  Any payments made by Tenant shall be credited to the
amounts owed by Tenant, first to past due interest and late charges and
penalties then to past due Rent, and lastly to current Rent.  No entry by
Landlord shall prevent Landlord from later terminating this Lease by written
notice.

 

17.4                           Right to Perform.  If an Event of Default occurs,
Landlord may perform such covenant or condition at its option, after providing
written notice to Tenant and after expiration of the cure periods provided by
this Lease.  All costs reasonably incurred by Landlord in so performing shall
immediately be reimbursed to Landlord by Tenant, together with interest at the
Contract Rate computed from the date incurred by Landlord.  Any performance by
Landlord of Tenant’s obligations shall not waive or cure such default.

 

17.5                           Remedies Not Exclusive.  The rights and remedies
of Landlord and Tenant set forth herein are not exclusive, and Landlord and
Tenant may exercise any other right or remedy available to it under this Lease,
at law or in equity except as otherwise expressly set forth herein.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 18 - ATTORNEYS’ FEES

 

If either Landlord or Tenant commences or engages in, or threatens to commence
or engage in, any action or litigation or arbitration against the other party
arising out of or in connection with this Lease, the Premises or the Project,
including but not limited to, any action for recovery of any payment owed by
either party under this Lease, or to recover possession of the Premises, or for
damages for breach of this Lease, the prevailing party shall be entitled to have
and recover from the losing party reasonable attorneys’ fees and other costs
incurred in connection with the action and in preparation for said action. 
Notwithstanding the above, the provisions of this Article shall not apply to any
dispute referred to “binding” arbitration.

 

ARTICLE 19 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

 

19.1                           Obligations of Tenant.  The Lease and the rights
granted to Tenant by the Lease shall be subject and subordinate to all deeds of
trust or mortgages affecting or encumbering all or any part of the Project;
provided however, that if Landlord elects at any time to have Tenant’s interest
in the Lease be or become superior, senior or prior to any such instrument, then
upon receipt by Tenant of written notice of such election, Tenant shall promptly
execute all necessary and reasonable subordination instruments or other
documents confirming the subordination of such mortgage or deed of trust.

 

19.2                           Obligations of Landlord.  This Lease shall be
subject to and conditioned upon Landlord delivering to Tenant, no later than
thirty (30) days from the date of full execution of this Lease, a commercially
reasonable nondisturbance agreement in favor of Tenant from any mortgagee,
trustee or beneficiary under any prior mortgage or deed of trust encumbering the
Building.

 

19.3                           Landlord’s Right to Assign.  Landlord’s interest
in this Lease may be assigned to any mortgagee or trust deed beneficiary as
additional security.  Nothing in this Lease shall empower Tenant to do any act
without Landlord’s prior consent which can, shall or may encumber the title of
the owner of all or any part of the Project or the Property.

 

19.4                           Attornment by Tenant.  In the event of the
cancellation or termination of any or all ground or underlying leases affecting
all or any part of the Project or the Property in accordance with its terms or
by the surrender thereof, whether voluntary, involuntary or by operation of law,
or by summary proceedings, or in the event of any foreclosure of any or all
mortgages or deeds of trust encumbering the Project or the Property by trustee’s
sale, voluntary agreement, deed in lieu of foreclosure, or by the commencement
of any judicial action seeking foreclosure, Tenant, at the request of the then
landlord under this Lease, shall attorn to and recognize (a) the ground or
underlying lessor, under the ground or underlying lease being terminated or
canceled, and (b) the beneficiary or purchaser at the foreclosure sale, as
Tenant’s landlord under this Lease, and Tenant agrees to execute and deliver at
any time upon request of such ground or underlying lessor, beneficiary,
purchaser, or their successors, any instrument to further evidence such
attornment.  Tenant hereby waives its right, if any, to elect to terminate this
Lease or to surrender possession of the Premises in the event of any such ground
or underlying lease cancellation or termination or mortgage or deed of trust
foreclosure.

 

19.5                           Non-Disturbance.  Notwithstanding any of the
provisions of this Article 19 to the contrary, Tenant shall be allowed to occupy
the Premises or portions thereof, subject to the conditions of this Lease, and
this Lease shall remain in effect, until an Event of Default occurs, or until
Tenant’s rights are modified because of an applicable eminent domain proceeding
pursuant to Article 15, or because of the occurrence of applicable damage and
destruction pursuant to Article 14.  Landlord agrees to cause the lender(s) to
which Tenant will or has subordinated to provide a non-disturbance agreement in
commercially reasonable form.   No later than twenty (20) days after the date of
full execution of this Lease, Landlord agrees to provide to Tenant fully
executed commercially reasonable recognition and non-

 

37

--------------------------------------------------------------------------------


 

disturbance agreements from all present Property and Building mortgagees, deed
of trust holders and/or superior lessors.

 

ARTICLE 20 - RESERVED

 

ARTICLE 21 - HOLDING OVER

 

21.1                           Surrender of Possession.  Tenant shall surrender,
subject to the provisions of Section 21.2 below, possession of the Premises
immediately upon the expiration of the Term or earlier termination of this
Lease.  If Tenant shall continue to occupy or possess the Premises after such
expiration or termination without the consent of Landlord, then unless Landlord
and Tenant have otherwise agreed in writing, Tenant shall be a tenant from
month-to-month.  All the terms, provisions and conditions of this Lease shall
apply to this month-to-month tenancy except that the monthly Base Rent shall be
as set forth in Section 21.2.

 

21.2                           Tenant’s Right to Hold Over.  Notwithstanding
anything to the contrary set forth above, Tenant shall have the right, upon the
expiration of the original Term or any Renewal Term, by giving written notice of
such election to Landlord not less than seven (7) months prior to the expiration
of the original Term or any Renewal Term, to hold over in the Premises (or any
portion thereof) for a period not to exceed eighteen (18) months (the “Extended
Term”) upon the same terms and conditions that were applicable to the Premises
during the last month of the Term of this Lease.  In the event Tenant continues
to occupy all or any portion of the Premises beyond the Extended Term, Tenant
shall pay Base Rent for the first ninety (90) days of such hold over period at a
rate equal to one hundred fifty percent (150%) of the then prevailing monthly
rental rate in effect as of the date of the expiration of the Extended Term and
Landlord shall have no right to any consequential damages.  From and after the
ninety-first (91st) day after the expiration of the Extended Term, Tenant shall
continue to pay Base Rent for the hold over period equal to one hundred fifty
percent (150%) of the monthly rental rate in effect as of the expiration of the
Extended Term, however, Landlord shall have the right to bring an action against
Tenant for consequential damages resulting from Tenant’s failure to vacate the
Premises.  In the event that Tenant holds over in the Premises (or any portion
thereof) pursuant to this provision, Tenant shall have the right to terminate
its tenancy, prior to the expiration of the Extended Term, on not less than
thirty (30) days’ prior written notice to Landlord.

 

ARTICLE 22 - INSPECTIONS AND ACCESS

 

22.1                           Entry by Landlord.  Upon reasonable prior notice
except in case of emergency or upon the requirement of any applicable
governmental authority (e.g., surprise inspection) or to supply normal and
regular janitorial or security services, in any of which events no such notice
shall be required, Landlord may enter the Premises at all reasonable hours for
any reasonable purpose when accompanied by an authorized representative of
Tenant.  If Tenant shall not be personally present to open and permit an entry
into the Premises at any time when such entry by Landlord is necessary due to a
bona fide emergency, Landlord may enter by means of a master key without
liability to Tenant except for any failure to exercise due care for Tenant’s
Personal Property, and without affecting this Lease.  In any event, any such
entry shall be accomplished as expeditiously as reasonably possible and in a
manner so as to cause as little interference to Tenant as reasonably possible.

 

22.2                           Secured Areas.  Notwithstanding anything to the
contrary set forth above, Tenant may designate certain areas of the Premises as
“Secured Areas” should Tenant require such areas for the purpose of securing
certain valuable property or confidential information.  Landlord may not enter
such Secured Areas except in the case of emergency or in the event of a Landlord
inspection, in which case

 

38

--------------------------------------------------------------------------------


 

Landlord shall provide Tenant with ten (10) days’ prior written notice of the
specific date and time of such Landlord inspection.

 

ARTICLE 23 - NAME OF PROJECT

 

As of the date of full execution of this Lease, the name of the Building is “One
Independence Center” and/or “101 Independence Center.”  Landlord shall not
change the name of the Building without the prior written consent of Tenant.  
In the event Tenant consents to a change in the name of the Building, such name
change shall be at Landlord’s sole cost and expense and Landlord shall reimburse
Tenant for reasonable and verified costs of replacing Tenant’s stationery and
business cards.  Notwithstanding the foregoing, in no event may Landlord elect
to re-name the Building after another financial institution or competitor of
Tenant.  Costs for changes in the name of the Building shall not be included
among High-Rise Operating Expenses, Low-Rise Operating Expenses or Revised
Operating Expenses.

 

ARTICLE 24 - SURRENDER OF LEASE

 

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation of this Lease, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of Tenant’s interest in
any or all such subleases or subtenancies.  Provided, however, that any sublease
specifically consented to by Landlord or deemed consented to by Landlord in
accordance with Article 12 hereof shall survive and be automatically assigned to
Landlord as the prime Landlord thereunder.

 

ARTICLE 25 - WAIVER

 

The waiver by Landlord or Tenant of any term, covenant, agreement or condition
contained in this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other term, covenant, agreement, condition or
provision of this Lease, nor shall any custom or practice which may develop
between the parties in the administration of this Lease be construed to waive or
lessen the right of Landlord or Tenant to insist upon the performance by the
other in strict accordance with all of the terms, covenants, agreements,
conditions, and provisions of this Lease.  The subsequent acceptance by Landlord
of any payment owed by Tenant to Landlord under this Lease, or the payment of
Rent by Tenant, shall not be deemed to be a waiver of any preceding breach by
Tenant of any term, covenant, agreement, condition or provision of this Lease,
other than the failure of Tenant to make the specific payment so accepted by
Landlord, regardless of Landlord’s or Tenant’s knowledge of such preceding
breach at the time of the making or acceptance of such payment.

 

ARTICLE 26 - SALE BY LANDLORD

 

In the event Landlord shall sell, assign, convey or transfer all of its interest
in the Project and/or the Property, Tenant agrees to attorn to such transferee,
assignee or new Landlord, and upon consummation of such sale, conveyance or
transfer, Landlord shall automatically be freed and relieved from all liability
and obligations accruing or to be performed from and after the date of such
sale, transfer, or conveyance.

 

ARTICLE 27 - NO LIGHT AND AIR EASEMENT

 

Any diminution or shutting off of light or air by any structure which may be
erected on lands adjacent to or in the vicinity of the Building, Parking Garage
or Ivey’s Parking Deck shall not affect this Lease, abate any payment owed by
Tenant under this Lease or otherwise impose any liability on Landlord.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 28 - FORCE MAJEURE

 

Any prevention, delay or stoppage caused by fire, earthquake, explosion, flood,
hurricane, the elements, or any other similar cause beyond the reasonable
control of the party from whom performance is required, or any of their
contractors; acts of God or the public enemy; actions, restrictions, limitations
or interference of governmental authorities or agents; war, invasion,
insurrection, rebellion; riots; strikes or lockouts, or inability to obtain
necessary materials, goods, equipment, services, utilities or labor shall excuse
the performance of such party for a period equal to the duration of such
prevention, delay or stoppage; provided, however, in no event shall financial
incapability excuse the performance of either party.

 

ARTICLE 29 - ESTOPPEL CERTIFICATES

 

Each party shall, at any time and from time to time upon request of the other
party, within thirty (30) days following notice of such request from the
requesting party, execute, acknowledge and deliver to the requesting party a
certificate (the “Estoppel Certificate”) in writing in the form of the attached
Exhibit J or in such commercially reasonable form as Landlord or Tenant or any
of their respective lenders, prospective purchasers, lien holders, assignees or
subtenants may deem appropriate; provided, however, if the Estoppel Certificate
requests information different than that being requested in the form of the
attached Exhibit J, then (a) the certifying party shall have forty-five (45)
days rather than the thirty (30) days set forth above in order to execute,
acknowledge and deliver such Estoppel Certificate and (b) the requesting party
shall reimburse the certifying party for all actual, reasonable and documented
costs [including without limitation attorneys’ fees in an amount of up to Two
Hundred Fifty and 00/100 Dollars ($250.00) per request] incurred by the
certifying party in connection with the execution, acknowledgment and delivery
of such Estoppel Certificate.  For purposes of this Article 29, an Estoppel
Certificate shall not be deemed to be commercially reasonable if it amends or
modifies any of the provisions of this Lease or attempts to clarify them.  If
the certifying party fails to deliver the Estoppel Certificate within such
thirty (30) or forty-five (45) day period, as the case may be, the requesting
party shall so notify the certifying party and, if the certifying party does not
deliver the Estoppel Certificate within three (3) business days thereafter, the
certifying party’s failure to do so shall automatically be deemed to establish
conclusively that this Lease is in full force and effect and has not been
modified except as may be represented by the requesting party, but shall not be
deemed to have cured any default under this Lease by the party failing to
provide the Estoppel Certificate.

 

ARTICLE 30 - RIGHT TO PERFORMANCE

 

Except as otherwise provided in this Lease, all covenants and agreements to be
performed by Landlord or Tenant under this Lease shall be performed by such
party at such party’s sole cost and expense.

 

ARTICLE 31 - PARKING

 

31.1                           General Parking.  Tenant shall be provided one
(1) parking space for each one thousand (1,000) square feet of Rentable Area in
the Premises (“Parking Spaces”), as expanded from time to time, effective as of
the Commencement Date of this Lease.  Tenant, and its authorized users
(including sublessees as set forth in Section 31.3 below), shall have access to
the Parking Garage and Ivey’s Parking Deck twenty-four (24) hours per day, seven
(7) days per week, three hundred sixty-five (365) days per year.

 

31.2                           Ivey’s Parking Spaces.  Of the total Parking
Spaces to be made available to Tenant, two hundred twenty-six (226) of those
Parking Spaces shall be located in the Ivey’s Parking Deck (“Ivey’s

 

40

--------------------------------------------------------------------------------


 

Parking Spaces”).  Landlord and Tenant acknowledge that the aforesaid parking
rights constitute the entirety of the Ivey’s Parking Deck.  The charge to Tenant
for the Ivey’s Parking Spaces shall be $18,492.00 per month (“Ivey’s Parking
Fee”), which includes a management fee that is payable to the parking management
company in the amount of $500.00 per month.  Tenant shall pay the Ivey’s Parking
Fee directly to the parking management company; provided, however, that if
Landlord pays the $500.00 per month parking management fee to the parking
management company and provides Tenant sufficient advanced notice and evidence
thereof, Tenant shall reimburse the $500.00 per month parking management fee to
Landlord.  Landlord and Tenant acknowledge that Central Parking currently
manages the Ivey’s Parking Deck under an agreement with Landlord.  Landlord
agrees that it will not terminate, renew or enter into any management agreement
for the Ivey’s Parking Deck without Tenant’s prior written approval.  Landlord
further agrees that, upon thirty (30) days notice from Tenant, Tenant shall have
the right to take over the management of the Ivey’s Parking Deck and Landlord
shall, if Tenant desires, assign any management agreement in effect at the time
of such notice to Tenant.  Tenant shall thereafter have the right to manage the
Ivey’s Parking Deck at its sole discretion.   Tenant shall have the right to
limit and/or restrict access to certain areas of the Ivey’s Parking Deck and to
establish rules and regulations governing the use of the Ivey’s Parking Deck.

 

31.3                           Sublease of Ivey’s Parking Spaces.  Landlord
agrees that Tenant shall have the right to sublease all or any of the Ivey’s
Parking Spaces, without Landlord’s consent and Tenant shall be entitled to all
profits therefrom.  Tenant shall have the right to sublease the Ivey’s Parking
Spaces through the parking management company, at no additional charge to
Tenant, and shall notify the parking management company of the rates to be
established for individual parking spaces, said rates being subject to change
from time to time, and the fee to be charged for any access cards.  All parking
fees received each month by the parking management company for subleased Ivey’s
Parking Spaces shall be credited towards the Ivey’s Parking Fee.  In the event
any fees collected by the parking management company in a calendar month exceed
the Ivey’s Parking Fee, Tenant shall receive a credit for such excess fees
against the next monthly Ivey’s Parking Fee due, or in the event of expiration
or earlier termination of this Lease, such excess fees shall be immediately paid
to Tenant.  Any credit available on December 31 of each year, whether such
credit is cumulative or from the month of December only, shall be paid to Tenant
no later than January 31 of each year.  Landlord shall direct the parking
management company to cooperate and work with Tenant in order to facilitate the
above agreements and to provide Tenant a monthly invoice and detailed report,
which shall include, but not be limited to, the amount of Ivey’s Parking Spaces
subleased, the Tenant established rates, the amount of fees collected, the
amount of any credit applied towards the Ivey’s Parking Fee and the balance of
the Ivey’s Parking Fee due for such month.

 

31.4                           Parking Garage Space.  The remaining Parking
Spaces that are not accounted for within the Ivey’s Parking Deck shall be
located in the Parking Garage (“Parking Garage Spaces”).  The rates for the
Parking Garage Spaces shall be $150.00 per month for a reserved space and
$100.00 per month for an unreserved space.  Landlord agrees that the aforesaid
rates shall not change without Tenant’s prior written approval.  Landlord may
establish and require payment of a reasonable fee, not to exceed Landlord’s
actual cost therefor for the issuance of replacement access cards.  Initial
access cards shall be provided at Landlord’s cost.

 

31.5                           Alternate Parking.  If, during temporary periods
of construction or repair after the Commencement Date, Landlord is unable to
provide sufficient parking spaces in the Parking Garage and/or Ivey’s Parking
Deck, Landlord shall locate suitable alternative parking facilities within a two
(2) block radius of the Building, at Tenant’s cost, which shall not exceed the
rates paid by Tenant under this Article at the time of such interruption.  Any
obligation of Tenant to pay for the unavailable Parking Spaces in the Parking
Garage and Ivey’s Parking Deck shall cease for so long as Tenant and its
employees, invitees, assigns, and sublessees do not have the use of such Parking
Spaces.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 32 - SECURITY SERVICES

 

32.1                           Landlord’s Obligation to Furnish Security
Services.  Tenant may provide, or may cause Landlord to provide, twenty-four
(24) hours per day, seven (7) days per week, every day of the Year, on-site
Building security equipment, personnel, procedures and systems which are not
less than security services provided at other first class buildings in the
Charlotte, North Carolina market area and which are in full conformance with
Tenant’s standards and requirements as the same may be altered from time to
time.  Upon request, and subject to a reasonable waiting period based on
applicable security personnel staffing, Landlord’s security guards shall, after
Tenant’s normal business hours, accompany any employee or visitor of Tenant from
the Building to the Parking Garage, Ivey’s Parking Deck and to any off-site
parking located within one (1) block of the Building.

 

32.2                           Tenant’s Right to Install Security System. 
Tenant may establish or install any automated and/or nonautomated security
system or security personnel in, on or about the Premises and/or Building in
lieu of or in addition to Landlord’s security equipment, including, without
limitation, smoke detectors, electronic security devices and auxiliary emergency
electric power supplies, in elevator lobbies or other locations within the
Premises; and with the prior approval of Landlord, which approval shall not be
unreasonably withheld or delayed, may install such additional safety and
security systems as Tenant may deem desirable in fire stairwells on floors
containing portions of the Premises, or other appropriate locations in the
Building not contained within the Premises.  Tenant shall have the right to
utilize Building core shafts, columns and other appropriate spaces for the
installation and maintenance of such security systems and the cables, conduits
and other elements associated therewith, provided such installations (other than
terminal devices) are concealed from view, and such installation and maintenance
does not unreasonably interfere with Landlord’s or any other tenant’s use or
occupancy of the Building.  Landlord agrees that it shall, at Tenant’s sole cost
and expense, make reasonable efforts to accommodate Tenant’s security strategy,
including any security strategy that may involve the Common Areas of the
Building.  Landlord and Tenant acknowledge that Tenant currently has additional
security systems in place on or about the Premises and the Building, including
security portals/terminal devices located in the lobby of the Building at the
entrance to the Low-Rise floors.  All existing security systems and security
personnel are hereby deemed approved by Landlord and Tenant shall have the right
to continue to maintain such existing security systems and security personnel. 
All security systems installed by Tenant shall be Tenant’s Personal Property and
Tenant shall have the right, but not the obligation, to remove Tenant’s security
systems (including portals/terminal devices) upon the expiration or earlier
termination of this Lease.  Tenant shall repair any material damage to the
Premises and/or Building as a result of Tenant’s removal of Tenant’s security
systems.

 

ARTICLE 33 - NOTICES

 

All notices, requests, consents, approvals, payments in connection with this
Lease, or communications that either party desires or is required or permitted
to give or make to the other party under this Lease shall only be deemed to have
been given, made and delivered, when made or given in writing and personally
served, or deposited in the United States mail, certified or registered mail,
postage prepaid, or, sent by reputable overnight courier (e.g. Federal Express)
and addressed to the parties as follows:  If to Tenant, at the address(es) as
specified for Tenant in the definitions section of this Lease, or to such other
place as Tenant may from time to time designate in a notice to Landlord given in
the manner set forth in this Article 33; if to Landlord, at the address(es)
specified for Landlord in the definitions section of this Lease or to such other
places as Landlord may from time to time designate in a notice to Tenant given
in the manner set forth in this Article 33.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 34 - SIGNAGE AND BUILDING IDENTITY

 

34.1                           Current/Existing Signage.   Tenant shall have the
right to keep in place, repair, maintain and replace all signs of Tenant
currently in place on or about the Premises and/or the Project.

 

34.2                           Exterior Signage.  So long as Tenant is in
possession of at least five percent (5%) of the net rentable area of the
Building, or shall operate a retail bank within the Building, Tenant shall have
the right, but not the obligation, to install, repair and maintain Tenant’s
standard signage on the exterior of the Building, so long as it complies with
Applicable Laws. Landlord shall, using Landlord’s good faith and duly diligent
efforts, cooperate with Tenant in obtaining the proper governmental approvals
and permits for Tenant’s signage.  Landlord agrees not to allow any other office
tenants of the Building exterior or monument signage and shall not grant signage
rights to any other tenant or user of the Project that would materially
interfere with the visibility of Tenant’s sign.

 

34.3                           Building Directory.  Landlord and Tenant
acknowledge that Landlord currently provides and maintains a Building directory
in the lobby of the Building for all tenants of the Building.  Landlord shall
continue to provide and maintain such directory and the space allocated to
Tenant shall remain at least equal to Tenant’s existing allocation upon the
Commencement Date of this Lease.  In the event Landlord erects any additional
directories (including any monitor directories) as a part of the Project, which
are made available to tenants of the Building, then Tenant shall be entitled to
the same rights provided to other tenants of the Building.  Building directories
shall be provided at Landlord’s cost and there shall be no charge to Tenant.

 

34.4                           Name Change.  If Tenant changes its name at any
time, Tenant shall have the right to make such changes to its signage as
necessary to reflect the changed name, and may modify or change existing signs
to do so.

 

ARTICLE 35 – FIBER OPTICS CONDUIT

 

Pursuant to a letter agreement between Cousins Properties Incorporated and
Tenant’s predecessor in interest, NationsBank, N.A., dated July 24, 1997, Tenant
has previously installed a cable tray/conduit system in the Building running
along the ceiling of the Parking Garage to the Ivey’s Parking Deck, which
carries copper and fiber optic cables providing voice and data connectivity from
Tenant’s system housed in the Premises to Tenant’s space in the IJL Financial
Center (“Fiber Optics System”).  Landlord agrees that Tenant shall have the
right to keep the Fiber Optics System in place.  Tenant shall also have the
right to maintain, repair and replace the Fiber Optics System as necessary. 
Landlord agrees that the Fiber Optics System is Tenant’s Personal Property and
Tenant shall have the right to remove the Fiber Optics System upon the
expiration or earlier termination of this Lease provided Tenant repairs any
material damage caused thereby.  Tenant agrees to hold Landlord harmless against
any and all liability, loss or damage or expense arising from the installation,
use or maintenance of the Fiber Optics System, unless such loss or damage or
expense is due to Landlord’s negligence.

 

ARTICLE 36 - ROOF RIGHTS

 

36.1                           Right to Install Communications Equipment. 
During the Term of this Lease (as it may be extended), Tenant shall have the
right at no additional cost, to use Tenant’s Pro-rata Share of the roof to
install and maintain, on the roof of the Building and/or the Ivey’s Parking
Deck, satellite dishes, television or communications antennas or facilities,
related receiving or transmitting equipment, related cable connections and any
and all other related equipment (collectively, “Communications Equipment”)
required in connection with Tenant’s communications and data transmission
network.  Landlord agrees that Tenant shall have the right to continue to
operate and maintain any existing Communications Equipment of Tenant currently
in place on or about the Project and that such Communications Equipment shall be
deemed consented to by Landlord.  Tenant shall have the right to add additional
Communications

 

43

--------------------------------------------------------------------------------


 

Equipment, not to exceed Tenant’s Pro-rata Share of the roof, in locations
mutually acceptable to both Landlord and Tenant.  Tenant may also use the
Building’s risers, conduits and towers, subject to reasonable space limitations
and Landlord’s requirements for use of such areas, for purposes of installing
cabling from the Communications Equipment to the Premises in the interior of the
Building. Tenant may license, assign or sublet without Landlord’s consent the
right to use any of such Communications Equipment or roof space, whether or not
in conjunction with any sublease or assignment regarding the Premises.

 

36.2                           Right of Use.  Landlord shall have the right to
use the remainder of the roof for any purpose including permitting other tenants
in the Building to lease space on the roof provided that (i) Tenant continues to
have reasonable access to the Communications Equipment, and (ii) any other
equipment installed on the roof pursuant to leases or other agreements entered
into after the Commencement Date of this Lease will not block the ability of the
Communications Equipment to receive signals.  Tenant further agrees to install,
maintain and use any additional Communications Equipment after the Commencement
Date of this Lease in a manner which will not interfere with other antennas or
other rooftop telecommunications equipment present on the roof after the
Commencement Date or otherwise operated pursuant to leases or agreements entered
into prior to the Commencement Date hereof.

 

36.3                           Rooftop HVAC.  Landlord agrees that Tenant shall
have the right to continue to operate and maintain any existing HVAC equipment
and all related equipment of Tenant currently in place on the roof of the
Building in order to accommodate Tenant’s excess HVAC requirements
(collectively, “HVAC Unit”).

 

36.4                           Installation, Maintenance, Operation and Removal
of Communications Equipment and HVAC Unit.  Tenant shall install and maintain
the Communications Equipment and HVAC Unit at its expense.  Tenant shall have
access to the Communications Equipment and HVAC Unit at all times, subject to
any reasonable restrictions of Landlord.  Any installation and maintenance of
Communications Equipment and HVAC Unit shall be completed in a workmanlike
manner and in accordance with all Applicable Laws.  Tenant shall be permitted to
alter its Communications Equipment and HVAC Unit in connection with
technological upgrades from time to time.  Tenant shall pay for any and all
costs and expenses in connection with the installation, maintenance, use and
removal of the Communications Equipment and the HVAC Unit, including without
limitation any and all costs related to ensuring that Landlord’s roof warranties
for the Building are not terminated, negated in any way by any of such
installations or by Tenant’s applicable repair and maintenance of such
facilities, but in no event shall Tenant be obligated to pay Landlord any rental
or license fees for any area(s) on which the Communications Equipment and the
HVAC Unit shall be located.  Furthermore, Tenant shall, at its sole and absolute
discretion when it deems it as necessary or appropriate to do so, repair and
maintain the Communications Equipment and the HVAC Unit.  No portion of the roof
space shall be included in or designated as rentable area.

 

ARTICLE 37 - SECURITY DEPOSIT

 

Tenant in recognition of its financial standing and reputation, shall not be
obligated to provide a security deposit.

 

ARTICLE 38 - MISCELLANEOUS

 

38.1                           Authorization to Sign Lease.  If Tenant or
Landlord is a corporation, each individual executing this Lease on behalf of
such party represents and warrants that he/she is duly authorized to execute and
deliver this Lease on behalf of such party.  If such party is a partnership or
trust, each

 

44

--------------------------------------------------------------------------------


 

individual executing this Lease on behalf of such party represents and warrants
that he/she is duly authorized to execute and deliver this Lease on behalf of
such party in accordance with the terms of such entity’s partnership agreement
or trust agreement, respectively.

 

38.2                           Entire Agreement.  It is understood and
acknowledged that there are no oral agreements between the parties hereto
affecting this Lease and this Lease supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease.  This Lease, and the exhibits and schedules attached
hereto, contain all of the terms, covenants, conditions, warranties and
agreements of the parties relating in any manner to the rental, use and
occupancy of the Premises and shall be considered to be the only agreements
between the parties hereto and their representatives and agents.  None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto.  All
negotiations and oral agreements acceptable to both parties have been merged
into and are included herein.  There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Lease.

 

38.3                           Severability.  The illegality, invalidity or
unenforceability of any term, condition, or provision of this Lease shall in no
way impair or invalidate any other term, provision or condition of this Lease,
and all such other terms, provisions and conditions shall remain in full force
and effect.

 

38.4                           Gender and Headings.  The words “Landlord” and
“Tenant” as used herein shall include the plural as well as the singular and,
when appropriate, shall refer to action taken by or on behalf of Landlord or
Tenant by their respective employees, agents, or authorized representatives. 
Words in masculine gender include the feminine and neuter. If there be more than
one Tenant, the obligations hereunder imposed upon Tenant shall be joint and
several.  The section and article headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof.  Subject to the provisions of Articles 12 and 26, and except as
otherwise provided to the contrary in this Lease, the terms, conditions and
agreements of this Lease shall apply to and bind the heirs, successors, legal
representatives and permitted assigns of the parties hereto.  This Lease shall
be governed by and construed pursuant to the laws of the State of North
Carolina.

 

38.5                           Exhibits.  Exhibits “A,” “B,” “C,” “D,” “E,” “F,”
“G,” “H,” “I,” “J,” “K,” “L,” and “M” attached to this Lease, are hereby
incorporated by this reference and made a part of this Lease.

 

38.6                           UPS Generator.  Landlord agrees that Tenant shall
have the right to continue to operate and maintain Tenant’s UPS generator
(including any related equipment) currently located in the Building and shall
have free access thereto at all times.

 

38.7                           Quiet Enjoyment.  Landlord covenants and agrees
that Tenant, upon making all of Tenant’s payments as and when due under this
Lease, and upon performing, observing and keeping the covenants, agreements and
conditions of this Lease on its part to be kept, shall peaceably and quietly
hold, occupy and enjoy the Premises during the Term of this Lease without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease.

 

38.8                           No Recordation.  Landlord and Tenant agree that
in no event and under no circumstances shall this Lease be recorded by Tenant,
but at Tenant’s election, the Memorandum of Lease attached hereto as Exhibit M
may be recorded, and Tenant shall also have the right to grant to its subtenants
or assignees the right to record a Memorandum referencing such sublease or
assignment.

 

45

--------------------------------------------------------------------------------


 

38.9                           Cumulative Remedies.  No remedy or election
provided, allowed or given by any provision of this Lease shall be deemed
exclusive unless so indicated, but shall, whenever possible, be cumulative with
all other remedies in law or equity.

 

38.10                     Brokers.  Landlord and Tenant hereby indemnify and
hold each other harmless against any loss, claim, expense or liability with
respect to any commissions or brokerage fees claimed on account of the execution
and/or renewal of this Lease due to any action of the indemnifying party.
Landlord hereby agrees to pay any commissions owed to Broker in accordance with
a separate written agreement between Landlord and Broker; provided, however,
that Broker’s right to such commissions shall vest only upon full execution of
this Lease by both parties.  No commission shall be due if, for any reason, this
Lease transaction contemplated hereunder is not consummated.

 

38.11                     Hazardous Materials.  Tenant and Landlord shall each
comply with all Applicable Laws relating to industrial hygiene and environmental
conditions on, under or about the Building including, but not limited to, soil
and ground water conditions.  Without limiting the generality of the foregoing,
Tenant and Landlord shall not transport, use, store, maintain, generate,
manufacture, handle, dispose, release or discharge any “Hazardous Material” (as
defined and interpreted in the Applicable Laws in effect as of the date of this
Lease) upon or about the Building, nor permit their respective employees,
agents, invitees or contractors to engage in such activities upon or about the
Building.  However, the foregoing provisions shall not prohibit the
transportation to and from, and the use, storage, maintenance and handling
within, the Premises by Tenant of substances customarily used in connection with
normal office use provided:  (a) such substances shall be used and maintained
only in such quantities as are reasonably necessary for the permitted use of the
Premises and strictly in accordance with Applicable Laws and the manufacturer’s
instructions therefore, (b) such substances shall not be disposed of, released
or discharged on the Building, and shall be transported to and from the Premises
in compliance with all Applicable Laws, and as Landlord shall reasonably
require, (c) if any Applicable Law or Landlord’s trash removal contractor
requires that any such substances be disposed of separately from ordinary trash,
Tenant shall make arrangements at Tenant’s expense for such disposal directly
with a qualified and licensed disposal company at a lawful disposal site
(subject to scheduling and approval by Landlord), and shall ensure that disposal
occurs frequently enough to prevent unnecessary storage of such substances in
the Premises, and (d)any remaining such substances shall be completely, properly
and lawfully removed from the Building upon expiration or earlier termination of
this Lease.

 

38.12                     Concierge.  Landlord agrees to maintain concierge
services for the benefit of all tenants in the Building, comparable to concierge
services provided in other first class building in Uptown Charlotte.  
Landlord’s cost for such services shall be included in operating expenses for
the Building and Tenant shall pay Tenant’s Pro-rata Share thereof as part of
High-Rise Operating Expenses, Low-Rise Operating Expenses or Revised Operating
Expenses, as applicable.

 

38.13                     Consent/Duty to Act Reasonably.  Except for any
references to the terms “sole” or “absolute”, any time the consent of Landlord
or Tenant is required, such consent shall not be unreasonably withheld,
conditioned or delayed.  Whenever this Lease grants Landlord or Tenant the right
to take action, exercise discretion, establish rules and regulations or make
allocations or other determinations (other than decisions to exercise expansion,
contraction, cancellation, termination or renewal options), Landlord and Tenant
shall act reasonably and in good faith and take no action which might result in
the frustration of the reasonable expectations of a sophisticated tenant or
landlord concerning the benefits to be enjoyed under this Lease.

 

38.14                     Tenant’s Right to Purchase the Building.  During the
initial Term of this Lease, Tenant shall have a right to purchase the Building
in accordance with the terms and conditions set forth in Exhibit K attached
hereto and incorporated herein.  During any exercised Renewal Term, Tenant shall
have a

 

46

--------------------------------------------------------------------------------


 

right of first refusal to purchase the Building in accordance with the terms and
conditions set forth in Exhibit K attached hereto and incorporated herein.

 

38.15                     Survivability.  The parties agree that the appropriate
provisions of this Lease will be deemed to survive and continue to remain in
effect to the extent necessary to allow Landlord and/or Tenant to enforce rights
accruing prior to, and attributable to the period of time, prior to the
expiration or termination of this Lease.

 

38.16                     Reserved.

 

38.17                     Covenants and Agreements.  The failure of Landlord or
Tenant to insist in any instance on the strict keeping, observance or
performance of any covenant or agreement contained in this Lease, or the
exercise of any election contained in this Lease, shall not be construed as a
waiver or relinquishment for the future of such covenant or agreement, but the
same shall continue and remain in full force and effect.

 

38.18                     Interest on Past Due Obligations.  Except with respect
to the late payment of Rent (which shall be governed by the provisions of
Section 3.6), whenever one party is obligated pursuant to this Lease to make a
payment to the other party, if such payment is not paid when due, then the party
who does not make such payment when due shall pay interest at the Contract Rate
to the party on the unpaid amount from the date such amount was due until the
date such amount is paid.

 

38.19                     When Payment Is Due.  Whenever in this Lease a payment
is required to be made by one party to the other, but a specific date for
payment is not set forth or a specific number of days within which payment is to
be made is not set forth, or the words “immediately,” “promptly” and/or “on
demand,” or the equivalent, are used to specify when such payment is due, then
such payment shall be due thirty (30) days after the party which is entitled to
such payment sends written notice to the other party demanding payment.

 

38.20                     Reserved.

 

38.21                     Time is of the Essence.  The time for the performance
of all of the covenants, conditions and agreements of this Lease is of the
essence of this Lease.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the last date set
forth below, acknowledged that each party has carefully read each and every
provision of this Lease, that each party has freely entered into this Lease of
its own free will and volition, and that the terms, conditions and provisions of
this Lease are commercially reasonable as of the date of execution.

 

TENANT:

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

a national banking association

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

 

 

 

47

--------------------------------------------------------------------------------


 

 

Its

 

Secretary

 

 

 

[SEAL]

 

 

 

 

 

LANDLORD:

 

 

FIRST STATES INVESTORS 104, LLC,

 

a Delaware limited liability company [SEAL]

 

 

 

 

 

By:

 

[SEAL]

Name:

 

 

Title:

 

 

 

48

--------------------------------------------------------------------------------
